Exhibit 10.1

 

 

Published CUSIP Number:                        

 

 

CREDIT AGREEMENT

 

dated as of April 13, 2005

 

among

 

DIRECTV HOLDINGS LLC,

as Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

CREDIT SUISSE FIRST BOSTON,

GOLDMAN SACHS CREDIT PARTNERS, L.P.

and

CITICORP NORTH AMERICA, INC.,

as Co-Documentation Agents,

 

and

 

BANC OF AMERICA SECURITIES LLC,

and

J.P. MORGAN SECURITIES INC.,

as Co-Lead Arrangers and Co-Book Managers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article and Section

 

 

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

 

1.02 [a05-6777_1ex10d1.htm#a1_02InterpretiveProvisions__065529]

Interpretive Provisions
[a05-6777_1ex10d1.htm#a1_02InterpretiveProvisions__065529]

 

1.03 [a05-6777_1ex10d1.htm#a1_03AccountingTermsAndProvisions_065531]

Accounting Terms and Provisions
[a05-6777_1ex10d1.htm#a1_03AccountingTermsAndProvisions_065531]

 

1.04 [a05-6777_1ex10d1.htm#a1_04Rounding__065533]

Rounding [a05-6777_1ex10d1.htm#a1_04Rounding__065533]

 

1.05 [a05-6777_1ex10d1.htm#a1_05TimesOfDay__065533]

Times of Day [a05-6777_1ex10d1.htm#a1_05TimesOfDay__065533]

 

1.06 [a05-6777_1ex10d1.htm#a1_06ExchangeRatesCurrencyEquival_065534]

Exchange Rates; Currency Equivalents
[a05-6777_1ex10d1.htm#a1_06ExchangeRatesCurrencyEquival_065534]

 

1.07 [a05-6777_1ex10d1.htm#a1_07AdditionalAlternativeCurrenc_065539]

Additional Alternative Currencies
[a05-6777_1ex10d1.htm#a1_07AdditionalAlternativeCurrenc_065539]

 

1.08 [a05-6777_1ex10d1.htm#a1_08ChangeOfCurrency__065544]

Change of Currency [a05-6777_1ex10d1.htm#a1_08ChangeOfCurrency__065544]

 

1.09 [a05-6777_1ex10d1.htm#a1_09LetterOfCreditAmounts__065547]

Letter of Credit Amounts
[a05-6777_1ex10d1.htm#a1_09LetterOfCreditAmounts__065547]

 

 

 

 

ARTICLE II  COMMITMENTS AND CREDIT EXTENSIONS
[a05-6777_1ex10d1.htm#ArticleIi_065548]

 

2.01 [a05-6777_1ex10d1.htm#a2_01Commitments__065549]

Commitments [a05-6777_1ex10d1.htm#a2_01Commitments__065549]

 

2.02 [a05-6777_1ex10d1.htm#a2_02BorrowingsConversionsAndCont_065554]

Borrowings, Conversions and Continuations
[a05-6777_1ex10d1.htm#a2_02BorrowingsConversionsAndCont_065554]

 

2.03 [a05-6777_1ex10d1.htm#a2_03AdditionalProvisionsWithResp_065557]

Additional Provisions with respect to Letters of Credit
[a05-6777_1ex10d1.htm#a2_03AdditionalProvisionsWithResp_065557]

 

2.04

Additional Provisions with respect to Swingline Loans

 

2.05

Repayment of Loans

 

2.06

Prepayments

 

2.07

Termination or Reduction of Commitments

 

2.08

Interest

 

2.09

Fees

 

2.10

Computation of Interest and Fees

 

2.11

Payments Generally; Administrative Agent’s Clawback

 

2.12

Sharing of Payments By Lenders

 

2.13

Evidence of Debt

 

 

 

 

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes

 

3.02

Illegality

 

3.03

Inability to Determine Rates

 

3.04

Increased Cost; Capital Adequacy

 

3.05

Compensation for Losses

 

3.06

Mitigation Obligations; Replacement of Lenders

 

3.07

Survival Losses

 

 

 

 

ARTICLE IV  GUARANTY

 

4.01

The Guaranty

 

4.02

Obligations Unconditional

 

4.03

Reinstatement

 

4.04

Certain Waivers

 

4.05

Remedies

 

4.06

Rights of Contribution

 

4.07

Guaranty of Payment; Continuing Guaranty

 

 

 

 

ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01

Conditions to Initial Credit Extensions

 

5.02

Conditions to all Credit Extensions

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI  REPRESENTATIONS AND WARRANTIES

 

6.01

Existence, Qualification and Power

 

6.02

Authorization; No Contravention

 

6.03

Governmental Authorization; Other Consents

 

6.04

Binding Effect

 

6.05

Financial Statements

 

6.06

No Material Adverse Effect

 

6.07

Litigation

 

6.08

No Default

 

6.09

Ownership of Property; Liens

 

6.10

Taxes

 

6.11

ERISA Compliance

 

6.12

Subsidiaries

 

6.13

Margin Regulations; PUHCA; Investment Company Act

 

6.14

Disclosure

 

6.15

Compliance with Laws

 

6.16

FCC Licenses

 

6.17

Satellites

 

6.18

Intellectual Property; Licenses, Etc.

 

6.19

Security Agreement

 

6.20

Pledge Agreement

 

6.21

Mortgages

 

 

 

 

ARTICLE VII  AFFIRMATIVE COVENANTS

 

7.01

Financial Statements

 

7.02

Certificates; Other Information

 

7.03

Notification

 

7.04

Preservation of Existence

 

7.05

Payment of Taxes and Other Obligations

 

7.06

Compliance with Law

 

7.07

Maintenance of Property

 

7.08

Insurance

 

7.09

ERISA Compliance

 

7.10

Books and Records

 

7.11

Inspection Rights

 

7.12

Use of Proceeds

 

7.13

Joinder of Subsidiaries as Guarantors

 

7.14

Pledge of Capital Stock

 

7.15

Pledge of Other Property

 

7.16

Prepayment of Existing Senior Notes

 

7.17

Further Assurances Regarding Collateral

 

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

 

8.01

Liens

 

8.02

Investments

 

8.03

Indebtedness

 

8.04

Mergers and Dissolutions

 

8.05

Dispositions

 

8.06

Restricted Payments

 

8.07

Change in Nature of Business

 

8.08

Change in Fiscal Year

 

8.09

Transactions with Affiliates

 

 

ii

--------------------------------------------------------------------------------


 

8.10

Financial Covenants

 

 

 

 

ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES

 

9.01

Events of Default

 

9.02

Remedies Upon Event of Default

 

9.03

Application of Funds

 

9.04

Access and Command Codes

 

9.05

Certain Cure Rights

 

 

 

 

ARTICLE X  ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

10.01

Appointment and Authorization of Administrative Agent and Collateral Agent

 

10.02

Rights as a Lender

 

10.03

Exculpatory Provisions

 

10.04

Reliance by Administrative Agent

 

10.05

Delegation of Duties

 

10.06

Resignation of the Administrative Agent

 

10.07

Non-Reliance on Administrative Agent and Other Lenders

 

10.08

No Other Duties

 

10.09

Administrative Agent May File Proofs of Claim

 

10.10

Collateral and Guaranty Matters

 

 

 

 

ARTICLE XI  MISCELLANEOUS

 

11.01

Amendments, Etc.

 

11.02

Notices; Effectiveness; Electronic Communication

 

11.03

No Waiver; Cumulative Remedies

 

11.04

Expenses; Indemnity; Damage Waiver

 

11.05

Payments Set Aside

 

11.06

Successors and Assigns

 

11.07

Treatment of Certain Information; Confidentiality

 

11.08

Right of Setoff

 

11.09

Interest Rate Limitation

 

11.10

Counterparts; Integration; Effectiveness

 

11.11

Survival of Representations and Warranties

 

11.12

Severability

 

11.13

Replacement of Lenders

 

11.14

Governing Law; Jurisdiction; Etc.

 

11.15

Waiver of Jury Trial

 

11.16

USA PATRIOT Act Notice

 

11.17

Designation as Senior Debt

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 2.01

 

Lenders and Commitments

 

Schedule 6.12

 

Subsidiaries

 

Schedule 6.16

 

FCC Licenses

 

Schedule 6.17

 

Satellites

 

Schedule 6.21

 

Mortgaged Properties

 

Schedule 7.08

 

Insurance

 

Schedule 8.01

 

Existing Liens

 

Schedule 8.02

 

Existing Investments

 

Schedule 8.03

 

Existing Indebtedness

 

Schedule 11.02

 

Notice Addresses

 

Schedule 11.06

 

Processing and Recordation Fees

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit 2.01(h)

 

Form of Revolving Lender Joinder Agreement

 

Exhibit 2.01(i)

 

Form of Incremental Tranche A Term Loan Joinder Agreement

 

Exhibit 2.01(j)

 

Form of Incremental Tranche B Term Loan Joinder Agreement

 

Exhibit 2.01(k)

 

Form of Tranche C Term Loan Joinder Agreement

 

Exhibit 2.02

 

Form of Loan Notice

 

Exhibit 2.13-1

 

Form of Revolving Note

 

Exhibit 2.13-2

 

Form of Swingline Note

 

Exhibit 2.13-3

 

Form of Term Note

 

Exhibit 7.02(b)

 

Form of Compliance Certificate

 

Exhibit 7.13

 

Form of Joinder Agreement

 

Exhibit 11.06

 

Form of Assignment and Assumption

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of April 13,
2005, among DIRECTV HOLDINGS LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors identified herein, the Lenders party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent.

 

W I T N E S S E T H

 

WHEREAS, the Borrower and the Guarantors have requested that the Lenders provide
revolving credit and term loan facilities for the purposes set forth herein; and

 

WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS

 


1.01        DEFINED TERMS.


 

As used in this Credit Agreement, the following terms have the meanings provided
below:

 

“Acquisition” means the purchase or acquisition by any Person of (a) more than
fifty percent (50%) of the Capital Stock with ordinary voting power of another
Person or (b) all or substantially all of the property (other than Capital
Stock) of another Person, whether or not involving a merger or consolidation
with such Person.

 

“Additional Notes” means promissory notes or other instruments or agreements
evidencing unsecured senior or subordinated indebtedness issued after the
Closing Date.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Commitments” means the aggregate principal amount of the Revolving
Commitments, the Tranche A Term Loan Commitments, the Tranche B Term Loan
Commitments and the Tranche C Term Loan Commitments, if any.

 

“Aggregate Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
the amount of such Lender’s respective Revolving Commitment and Term Loan
Commitment and the denominator of which is the Aggregate Commitments.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.

 

“Aggregate Revolving Committed Amount” has the meaning provided in Section
2.01(a).

 

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euro,
Sterling, Swiss Francs, Yen, Swedish Kroner and each other currency (other than
Dollars) that is approved in accordance with Section 1.07.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the L/C
Sublimit and $25 million.  The Alternative Currency Sublimit is part of, and not
in addition to, the L/C Sublimit.

 

“Applicable Percentage” means the following percentages per annum:

 

APPLICABLE PERCENTAGES FOR REVOLVING LOANS, LETTERS OF CREDIT AND TRANCHE A TERM
LOAN

 

Pricing Level

 

Consolidated Total
Leverage Ratio

 

Eurodollar Rate Loans
and Standby Letter of
Credit Fee

 

Base
Rate
Loans

 

Commitment
Fee

 

I

 

< 1.5:1.0

 

0.750

%

0

%

0.175

%

II

 

> 1.5:1.0 but < 2.5:1.0

 

1.000

%

0

%

0.200

%

III

 

> 2.5:1.0 but < 3.5:1.0

 

1.250

%

0.250

%

0.225

%

IV

 

> 3.5:1.0 but < 4.5:1.0

 

1.500

%

0.500

%

0.250

%

V

 

> 4.5:1.0

 

1.750

%

0.750

%

0.375

%

 

2

--------------------------------------------------------------------------------


 

APPLICABLE PERCENTAGES
FOR TRANCHE B TERM LOAN FUNDED ON THE CLOSING DATE

 

Pricing Level

 

Debt Rating

 

Eurodollar Rate
Loans

 

Base Rate
Loans

 

I

 

BB or Ba2 and above

 

1.500

%

0.500

%

II

 

BB- and Ba3 and below or unrated

 

1.750

%

0.750

%

 

Applicable Percentages for Revolving Loans (including Swingline Loans and
Letters of Credit), the Tranche A Term Loan (including any Incremental Tranche A
Term Loan) and the Commitment Fee will be based on the Consolidated Total
Leverage Ratio as set forth in the most recent Compliance certificate received
by the Administrative Agent pursuant to Section 7.02(b).  Any increase or
decrease in such Applicable Percentage resulting from a change in the
Consolidated Total Leverage Ratio shall become effective on the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance therewith, then Pricing Level V shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
immediately following delivery thereof.  The Applicable Percentage in effect
from the Closing Date through the date for delivery of the Compliance
Certificate for the fiscal quarter ending June 30, 2005 shall be determined
based upon Pricing Level IV for Revolving Loans (including Swingline Loans and
Letters of Credit), the Tranche A Term Loan and the Commitment Fee.

 

The Applicable Percentages for the Tranche B Term Loan (including any
Incremental Tranche B Term Loan) will be based on the Borrower’s Debt Rating;
provided that (a) if Debt Ratings are provided by each of the Rating Services
and the Debt Ratings by the Rating Services indicate different Pricing Levels,
then the applicable Pricing Level shall be determined by reference to the higher
(less expensive) Debt Rating indicated thereby, (b) if there is only one (1)
Debt Rating, then the applicable Pricing Level shall be determined by reference
to the Pricing Level indicated thereby, (c) if there is no Debt Rating, then the
Applicable Percentage shall be set at Pricing Level II and (d) subject to the
requirement that at least one (1) of the Ratings Services must be either S&P or
Moody’s, as provided in the definition of “Ratings Service”, if the Borrower’s
Debt Rating is provided by a Rating Service other than S&P or Moody’s, the
Applicable Percentage will be based on the equivalent of any ratings category of
S&P or Moody’s used by such other Ratings Service.  Initially, the Applicable
Percentage shall be determined based upon the Debt Rating specified in the
certificate delivered pursuant to Section 5.01(d)(vi).  Thereafter, each change
in the Applicable Percentage resulting from a publicly announced change in the
Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 7.03(b) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

The Applicable Percentages for the Tranche C Term Loan, if any, will be as
provided in the Tranche C Term Loan Joinder Agreement.

 

Determinations by the Administrative Agent of the appropriate Pricing Level
shall be conclusive absent manifest error.

 

3

--------------------------------------------------------------------------------


 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as applicable, to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent.

 

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).

 

“Australian Dollar” means the lawful currency of Australia.

 

“Bank of America” means Bank of America, N.A., together with its successors.

 

“BAS” means Banc of America Securities LLC, together with its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”.  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning provided in the recitals hereto, together with its
successors and permitted assigns.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period,
or (b) a borrowing of Swingline Loans, as appropriate.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in New York, New York, and: (a) if such day relates to any interest rate
settings as to a Eurodollar Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Credit Agreement in respect of any such Eurodollar Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market; (b) if such day relates
to any dealings in Euro to be carried out pursuant to this Credit Agreement,
means any such day which is a TARGET Day; and (c) if such day relates to any
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Credit Agreement, means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve (12) months from the
date of acquisition, (b) Dollar-denominated time deposits and certificates of
deposit of (i) any Lender, (ii) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500 million or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or from
Moody’s is at least P-1, in each case with maturities of not more than three
hundred sixty-five (365) days from the date of acquisition, (c) commercial paper
issued by any issuer bearing at least a “2” rating for any short-term rating
provided by S&P and/or Moody’s and maturing within two hundred seventy (270)
days of the date of acquisition, (d) repurchase agreements entered into by the
Borrower with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of $500
million for direct obligations issued by or fully guaranteed by the United
States, or for mortgage collateral, in which the Borrower shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least one hundred percent
(100%) of the amount of the repurchase obligations, (e) variable or fixed rate
notes issued by any issuer rated at least AA by S&P (or the equivalent thereof)
or at least Aa2 by Moody’s (or the equivalent thereof) and maturing within one
(1) year of the date of acquisition and (f) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital and surplus of
at least $500 million and the portfolios of which are limited to Investments of
the character described in the foregoing subclauses hereof.

 

“Change in Law” means the occurrence, after the date of this Credit Agreement
(or, in the case of a permitted assignee of a Lender, after the date such
assignee becomes a party hereto), of any of the following: (a) the adoption or
taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

 

5

--------------------------------------------------------------------------------


 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than a Permitted Holder becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of fifty percent (50%) or more of the equity securities
of such Person entitled to vote for members of the board of directors or
equivalent governing body of such Person on a fully diluted basis; or

 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by a Permitted Holder or by individuals referred to
in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clauses (ii) and (iii), any individual whose
initial nomination for, or assumption of office as, a member of that board or
equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one (1) or more directors by or on behalf of the board of directors).

 

“Closing Date” means the date hereof.

 

“Co-Issuer” means DIRECTV Financing Co., Inc., a Delaware corporation.

 

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

 

“Collateral Agent” means Bank of America in its capacity as collateral agent for
the Lenders under any of the Collateral Documents, or any successor collateral
agent.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages and any other documents executed and delivered in connection with the
attachment and perfection of security interests granted to secure the
Obligations.

 

“Commitment Fee” has the meaning provided in Section 2.09.

 

“Commitment Percentage” means the Revolving Commitment Percentage, the Tranche A
Term Loan Commitment Percentage, the Tranche B Term Loan Commitment Percentage
and the Tranche C Term Loan Commitment Percentage, if any, as appropriate.

 

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a)(i) in the case of Revolving Loans and Swingline Loans, the
Revolving Termination Date or (ii) in the case of the Letters of Credit, the L/C
Expiration Date, or (b) in each case, the date on which the Revolving
Commitments shall have been terminated as provided herein.

 

6

--------------------------------------------------------------------------------


 

“Commitments” means the Revolving Commitment, the L/C Commitment, the Swingline
Commitment, the Tranche A Term Loan Commitments, the Tranche B Term Loan
Commitments and the Tranche C Term Loan Commitments, if any.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).

 

“Consolidated Capital Expenditures” means, for any period for the Consolidated
Group, without duplication, all expenditures with respect to property, plant and
equipment during such period which should be capitalized in accordance with GAAP
(including the Attributable Principal Amount of capital leases).

 

“Consolidated EBIT” means, for any period for the Consolidated Group,
Consolidated Net Income before deducting therefrom total consolidated interest
expense (to the extent that such Consolidated Interest Expense was deducted in
arriving at total consolidated net income) and provision for taxes based on
income that were included in arriving at Consolidated Net Income and without
giving effect to (i) any extraordinary gains or any extraordinary non-cash
losses (except to the extent that any such extraordinary non-cash losses will
require a cash payment in a future period), (ii) any gains or losses from sales
of assets other than from sales of inventory in the ordinary course of business,
(iii) the non-cash component of any unusual or nonrecurring item of gain, loss,
income or expense, including write-offs and write-downs of assets other than
inventory, (iv) any non-cash gain or loss related to discontinued operations,
(v) any non-cash impairment loss of goodwill or other intangibles required to be
taken pursuant to Statement of Financial Accounting Standards Number 142, and
(vi) any non-cash expense recorded with respect to stock options or other
equity-based compensation, in each case to the extent used or included in
determining Consolidated Net Income, provided that with respect to accruals or
reserves for future cash disbursements, such future cash disbursements shall be
deducted in the fiscal period in which such cash disbursement is made.  Except
as otherwise expressly provided, the applicable period shall be the four (4)
consecutive fiscal quarters ending as of the date of determination. 
Consolidated EBIT shall be calculated on a Pro Forma Basis pursuant to Section
1.03(b).

 

“Consolidated EBITDA” means, for any period for the Consolidated Group,
Consolidated EBIT for such period, adjusted by (x) adding thereto (i) the amount
of all amortization of intangibles and depreciation that were deducted in
arriving at Consolidated Net Income for such period, (ii) the amount of all
expenses incurred in connection with the closing of this Credit Agreement to the
extent that such expenses were deducted in arriving at Consolidated Net Income
for such period, (iii) the amount of all non-cash deferred compensation expense
to the extent that same was deducted in arriving at Consolidated Net Income for
such period, (iv) the amount of all expenses associated with the early
extinguishment of Indebtedness and (v) for purposes of determining compliance
with the financial covenants in Section 8.10 only, the Cure Amount, if any,
received by the Borrower for such period and (y) deducting therefrom the amount
of all cash payments during such period that are associated with any non-cash
deferred compensation expense that was added back to Consolidated Net Income in
a previous period.  Except as otherwise expressly provided, the applicable
period shall be the four (4) consecutive fiscal quarters ending as of the date
of determination.  Consolidated EBITDA shall be calculated on a Pro Forma Basis
pursuant to Section 1.03(b).

 

“Consolidated Excess Cash Flow” means, for any period for the Consolidated
Group, the sum of (a) reported cash flows from operating activities, minus (b)
the sum of (i) scheduled principal payments made on Consolidated Total Funded
Debt (including for purposes hereof, mandatory commitment reductions, sinking
fund payments, payments in respect of the principal components under capital
leases and the like relating thereto), (ii) Consolidated Capital Expenditures,
but only to the extent they exceed reserves established therefor under clause
(v) below in the prior twelve (12) month period, (iii) optional

 

7

--------------------------------------------------------------------------------


 

prepayments of Funded Debt (other than Revolving Loans owing under this Credit
Agreement), (iv) to the extent not financed with the incurrence or assumption of
Indebtedness or proceeds from Equity Transactions, Dispositions or Involuntary
Dispositions, sums expended for Permitted Acquisitions and Investments permitted
under Section 8.02 (other than Investments in cash and Cash Equivalents), (v)
reserves established for Permitted Acquisitions that have been publicly
announced but not closed and for budgeted additions to plant, property and
equipment in good faith by the Borrower for anticipated cash uses in excess of
cash sources within the 12 month period from the date of determination (provided
that the Borrower shall indicate the particular uses for which the reserves are
established and give an accounting to the Administrative Agent, on request, on
the use thereof) and (vi) all proceeds from Securitization Transactions, plus
(c) the unused portion of reserves established under clause (b)(v) above at the
end of the applicable period not actually used for Permitted Acquisitions that
have been announced but not closed and for additions to plant, property and
equipment during the period.  Except as otherwise expressly provided, the
applicable period shall be for the four (4) consecutive fiscal quarters ending
as of the date of determination.

 

“Consolidated Group” means the Borrower and its consolidated Subsidiaries, as
determined in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of the last day of each fiscal
quarter for the period of four (4) consecutive fiscal quarters then ending, the
ratio of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense.

 

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, the sum of the total consolidated interest expense (calculated without
regard to any limitations on the payment thereof) plus, without duplication, the
interest component under Capital Leases and the implied interest component under
Securitization Transactions; provided that the amortization of (i) deferred
financing, legal and accounting costs with respect to this Credit Agreement, the
Existing Senior Notes and the Additional Notes (if any), (ii) any interest
expense attributable to the USSB Programming Contracts, NRTC contract rights,
NRTC member subscribers electing the long-term payment option and long-term
manufacturing subsidies in existence as of the Closing Date and (iii) any
interest expense attributable to Non-Recourse Indebtedness shall be excluded
from Consolidated Interest Expense to the extent the same would otherwise have
been included therein (other than interest expense attributable to
Securitization Transactions which shall not be so excluded).  Except as
otherwise expressly provided, the applicable period shall be the four (4)
consecutive fiscal quarters ending as of the date of determination. 
Consolidated Interest Expense shall be calculated on a Pro Forma Basis pursuant
to Section 1.03(b).

 

“Consolidated Net Income” means, for any period for the Consolidated Group, the
net income (or loss), determined on a consolidated basis (after any deduction
for minority interests), provided that (i) in determining Consolidated Net
Income, the net income of any other Person which is not a Subsidiary of the
Borrower or is accounted for by the Borrower by the equity method of accounting
shall be included only to the extent of the payment of cash dividends or cash
distributions by such other Person to a member of the Consolidated Group during
such period and (ii) the net income of any Subsidiary of the Borrower shall be
excluded to the extent that the declaration or payment of cash dividends or
similar cash distributions by that Subsidiary of that net income is not at the
date of determination permitted by operation of its Organization Documents or
any agreement, instrument or law applicable to such Subsidiary.   Except as
otherwise expressly provided, the applicable period shall be the four (4)
consecutive fiscal quarters ending as of the date of determination. 
Consolidated Net Income shall be calculated on a Pro Forma Basis pursuant to
Section 1.03(b).

 

“Consolidated Senior Secured Funded Debt” means the outstanding principal amount
of all Loan Obligations hereunder and the principal amount of all Funded Debt of
the Consolidated Group secured by

 

8

--------------------------------------------------------------------------------


 

liens permitted under subsections (c), (i), (o), (p), (q), or (s) of Section
8.01 (it being understood that outstanding letters of credit shall not
constitute Funded Debt unless such letters of credit have been drawn on by the
beneficiary thereof and the resulting obligations have not been paid by the
Borrower), but excluding, for purposes hereof, any such Funded Debt that is
Non-Recourse Indebtedness other than Funded Debt relating to a Securitization
Transaction which shall be considered “Consolidated Senior Secured Funded Debt”
hereunder even it if is Non-Recourse Indebtedness.  Consolidated Senior Secured
Funded Debt shall be calculated on a Pro Forma Basis pursuant to Section
1.03(b).

 

“Consolidated Senior Secured Leverage Ratio” means, as of the last day of each
fiscal quarter, the ratio of (i) Consolidated Senior Secured Funded Debt on such
day to (ii) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending as of such day.

 

“Consolidated Total Funded Debt” means, at any time, the principal amount of all
Funded Debt of the Consolidated Group at such time determined on a consolidated
basis (it being understood and agreed that outstanding letters of credit shall
not constitute Funded Debt unless such letters of credit have been drawn on by
the beneficiary thereof and the resulting obligations have not been paid by the
Borrower) , but excluding, for purposes hereof, any such Funded Debt that is
Non-Recourse Indebtedness other than Funded Debt relating to a Securitization
Transaction which shall be considered “Consolidated Total Funded Debt” hereunder
even if it is Non-Recourse Indebtedness.  Consolidated Total Funded Debt shall
be calculated on a Pro Forma Basis pursuant to Section 1.03(b).

 

“Consolidated Total Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (i) Consolidated Total Funded Debt on such day to (ii)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending as of such day.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Person” has the meaning provided in the defined term “News Group”.

 

“Credit Agreement” has the meaning provided in the recitals hereto, as the same
may be amended and modified from time to time.

 

“Credit Documents” means this Credit Agreement, the Notes, the Collateral
Documents, the Fee Letter, the Issuer Documents, the Joinder Agreements, the
Revolving Lender Joinder Agreements, the Incremental Tranche A Term Loan Joinder
Agreement, the Incremental Tranche B Term Loan Joinder Agreement and the Tranche
C Term Loan Joinder Agreement, if any.

 

“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Credit Party Materials” has the meaning provided in Section 7.02.

 

“Cure Amount” has the meaning provided in Section 9.05.

 

9

--------------------------------------------------------------------------------


 

“Cure Right” has the meaning provided in Section 9.05.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Debt Rating” means the Borrower’s long term secured senior, non-credit enhanced
debt ratings provided by the Rating Services.

 

“Default” means any event, act or condition that constitutes an Event of Default
or that, with notice, the passage of time, or both, would constitute an Event of
Default.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than (i) Eurodollar Rate Loans and (ii) Letter of Credit Fees, the Base
Rate plus the Applicable Percentage, if any, applicable to such Loans plus two
percent (2%) per annum; (b) with respect to Eurodollar Rate Loans, the
Eurodollar Rate plus the Applicable Percentage, if any, applicable to such Loans
plus two percent (2%) per annum; and (c) with respect to Letter of Credit Fees,
a rate equal to the Applicable Percentage plus two percent (2%) per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swingline
Loans required to be funded by it hereunder within one (1) Business Day of the
date required to be funded by it hereunder and has not cured such failure prior
to the date of determination, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute, and has not cured such failure prior to the
date of determination, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for purposes hereof, (a) Dispositions of
obsolete or worn out property, whether now owned or hereafter acquired, in the
ordinary course of business; (b) Dispositions of inventory, services or other
property in the ordinary course of business; (c) Dispositions of equipment or
real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement equipment or property or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement equipment or property; (d) Dispositions
pursuant to Securitization Transactions; (e) licenses, sublicenses, leases and
subleases not interfering in any material respect with the business of any
member of the Consolidated Group; (f) sales or discounts of accounts receivable
in connection with the compromise or collection thereof; (g) Dispositions by a
member of the Consolidated Group to another member of the Consolidated Group;
and (h) Dispositions of rights to construct or launch satellites (including
ownership of such satellites after launch).

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may

 

10

--------------------------------------------------------------------------------


 

be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Credit Party” means any Credit Party that is organized under the laws
of any State of the United States or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States or the District of Columbia.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the party or parties whose approval is required under Section 11.06(b);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a member of the Consolidated Group, (b) in connection with a
conversion of debt securities to equity, (c) in connection with the exercise by
a present or former employee, officer or director under a stock incentive plan,
stock option plan or other equity-based compensation plan or arrangement, (d) in
connection with any Acquisition permitted hereunder, (e) in connection with the
redemption of the Existing Senior Notes, (f) in connection with any Capital
Expenditure or (g) a capital contribution made in connection with the exercise
of a Cure Right under Section 9.05.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o)
of the Internal Revenue Code for purposes of provisions relating to Section 412
of the Internal Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a

 

11

--------------------------------------------------------------------------------


 

complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition that would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

 

Eurodollar Base Rate

 

1.00 minus Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five (5) decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning provided in Section 9.01.

 

12

--------------------------------------------------------------------------------


 

“Excluded Domestic Subsidiaries” means (a) a Domestic Subsidiary that is not a
United States person under Section 7701(a)(30) of the Internal Revenue Code, (b)
a Receivables Subsidiary or (c) a Financing Subsidiary.

 

“Excluded Property” means (a) any personal Property (including motor vehicles)
in respect of which perfection of a Lien is not either (i) governed by the UCC
or (ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
(b) any leasehold interests in real property, (c) any fee interests in real
property other than the Mortgaged Properties, (d) any Property that is subject
to a Lien permitted under Section 8.01(i) pursuant to documents that prohibit
such Credit Party from granting any other Liens in such Property, (e) any
Property that is subject to a Lien pursuant to a Securitization Transaction and
(f) any permit, lease, license, contract or instrument now or hereafter in
effect of a Credit Party if the grant of a security interest in such permit,
lease, license, contract or instrument in a manner contemplated by this Credit
Agreement, under the terms thereof or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise materially and adversely alter such
Credit Party’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), including branch profit Taxes or
any similar Taxes, and franchise Taxes imposed on it (in lieu of net income
Taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a recipient (other than an assignee pursuant to a request
by the Borrower under Section 11.13), any withholding Tax that is imposed on
amounts payable to such recipient at the time such recipient becomes a party
hereto (or designates a new Lending Office) or is attributable to such
recipient’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such recipient (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 3.01(a).

 

“Existing Credit Agreement” means the Credit Agreement, dated as of March 6,
2003, among the Borrower, the lenders party thereto from time to time, Deutsche
Bank Trust Company Americas, as Administrative Agent, and Bank of America, as
Syndication Agent, as amended or modified from time to time.

 

“Existing Senior Note Indenture” means the Indenture, dated as of February 28,
2003, among the Borrower, the Co-Issuer and The Bank of New York, as amended and
modified, pursuant to which the Existing Senior Notes were issued.

 

“Existing Senior Notes” means the Borrower’s and the Co-Issuer’s 8.375% Senior
Notes, due 2013, issued pursuant to the Existing Senior Note Indenture in an
original principal amount of $1.4 billion.

 

“FCC” means the Federal Communications Commission or any governmental authority
substituted therefor.

 

13

--------------------------------------------------------------------------------


 

“FCC Licenses” means all authorizations, orders, licenses and permits issued by
the FCC to members of the Consolidated Group under which members of the
Consolidated Group are authorized to launch and operate its Satellites or to
operate its transmit only, receive only or transmit and receive earth stations.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to the multiple of 1/100th of 1%) charged to Bank
of America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated April 13, 2005, among the
Borrower, Bank of America, BAS, JPMCB and JPMCS.

 

“Financing Subsidiary” means a Subsidiary of the Borrower:

 

(1)           that is formed solely for the purpose of, and that engages in no
activities other than activities in connection with, financing the purchase of
customer premise and receiving equipment (including delivery and installation
costs) by retail customers of the Consolidated Group;

 

(2)           that is designated by the Borrower as a Financing Subsidiary;

 

(3)           no portion of the Indebtedness or any other obligation (contingent
or otherwise) of which (a) is at any time guaranteed by any Credit Party
(excluding guaranties of obligations other than any guarantee of Indebtedness
pursuant to a Standard Securitization Undertaking), (b) is at any time recourse
to or obligates any Credit Party in any way other than pursuant to a Standard
Securitization Undertaking or (c) subjects any asset of any Credit Party,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to a Standard Securitization Undertaking;

 

(4)           with which no Credit Party has any material contract, agreement,
arrangement or understanding other than contracts, agreements, arrangements and
understandings entered into in the ordinary course of business on terms no less
favorable to such Credit Party than those that might be obtained at the time
from Persons that are not such Credit Party’s Affiliates and fees payable in the
ordinary course of business in connection with such financing activities; and

 

(5)           with respect to which no Credit Party has any obligation (a) to
subscribe for additional shares of Capital Stock therein or make any additional
capital contribution or similar payment or transfer thereto or (b) to maintain
or preserve the solvency or any balance sheet term, financial condition, level
of income or results of operations thereof.

 

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.

 

“Foreign Lender” means any Lender or L/C Issuer that is not a United States
person under Section 7701(a)(30) of the Internal Revenue Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

14

--------------------------------------------------------------------------------


 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)           all obligations for borrowed money, whether current or long-term
(including the Loan Obligations hereunder), and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)           all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business);

 

(c)           all direct obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(d)           the Attributable Principal Amount of capital leases and Synthetic
Leases;

 

(e)           the Attributable Principal Amount of Securitization Transactions;

 

(f)            all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments prior to the Term Loan
Termination Date with respect to the Tranche B Term Loan;

 

(g)           Support Obligations in respect of Funded Debt of another Person;
and

 

(h)           Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (g).

 

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of Section
1.03.

 

15

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 11.06(h).

 

“Guaranteed Obligations” has the meaning provided in Section 4.01(a).

 

“Guarantors” means, collectively, each Subsidiary of the Borrower identified on
the signature pages hereto as a “Guarantor” and each other Subsidiary of the
Borrower that becomes a Guarantor pursuant to the terms hereof, in each case
together with their successors and permitted assigns.

 

“Hazardous Materials” means all materials, substances or wastes characterized,
classified or regulated as hazardous, toxic, pollutant, contaminant or
radioactive under Environmental Laws, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes.

 

“Honor Date” has the meaning provided in Section 2.03(c)(i).

 

“Incremental Loan Facilities” has the meaning provided in Section 2.01(g).

 

“Incremental Revolving Loans” has the meaning provided in Section 2.01(g).

 

“Incremental Tranche A Term Loan” has the meaning provided in Section 2.01(g).

 

“Incremental Tranche A Term Loan Joinder Agreement” means a lender joinder
agreement substantially in the form of Exhibit 2.01(i) executed and delivered in
accordance with the provisions of Section 2.01(i).

 

“Incremental Tranche B Term Loan” has the meaning provided in Section 2.01(g).

 

“Incremental Tranche B Term Loan Joinder Agreement” means a lender joinder
agreement substantially in the form of Exhibit 2.01(j) executed and delivered in
accordance with the provisions of Section 2.01(j).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all Funded Debt;

 

(b)           all contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(c)           net obligations under Swap Contracts;

 

(d)           Support Obligations in respect of Indebtedness of another Person;
and

 

16

--------------------------------------------------------------------------------


 

(e)           Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning provided in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, the
Revolving Termination Date and the date of the final principal amortization
payment on each Term Loan and, in the case of any Swingline Loan, any other
dates as may be mutually agreed upon by the Borrower and the Swingline Lender,
and (b) as to any Eurodollar Rate Loan, the last Business Day of each Interest
Period for such Loan, the date of repayment of principal of such Loan, the
Revolving Termination Date and the date of the final principal amortization
payment on each Term Loan, and in addition, where the applicable Interest Period
exceeds three (3) months, the date every three (3) months after the beginning of
such Interest Period.  If an Interest Payment Date falls on a date that is not a
Business Day, such Interest Payment Date shall be deemed to be the immediately
succeeding Business Day.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) and, with prior written consent of all applicable Lenders, nine (9) or
twelve (12) months thereafter, as selected by the Borrower in its Loan Notice or
such other period that is twelve months or less requested by the Borrower and
consented to by all the directly affected Lenders; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the immediately succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(c)           no Interest Period with respect to any Revolving Loan shall extend
beyond the Revolving Termination Date; and

 

(d)           no Interest Period with respect to either of the Term Loans shall
extend beyond any principal amortization payment date, except to the extent that
the portion of such Loan comprised of Eurodollar Rate Loans that is expiring
prior to the applicable principal amortization payment date plus the portion
comprised of Base Rate Loans equals or exceeds the principal amortization
payment then due.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

17

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor undertakes any Support
Obligation with respect to Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Involuntary Disposition” means the receipt by any member of the Consolidated
Group of any cash insurance proceeds or condemnation awards payable by reason of
theft, loss, physical destruction or damage, loss of use, taking or similar
event with respect to any of its Property.

 

“IP Rights” has the meaning provided in Section 6.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by the Borrower (or any Subsidiary) and the L/C
Issuer (or in favor of the L/C Issuer), relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.13 executed and delivered in accordance with the provisions of Section
7.13.

 

“JPMCB” means JPMorgan Chase Bank, N.A., together with its successors.

 

“JPMCS” means J.P. Morgan Securities Inc., together with its successors.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, including, without
limitation, Environmental Laws.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.  All L/C Advances shall be denominated in
Dollars.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans.  Each L/C Borrowing shall be denominated in Dollars.

 

18

--------------------------------------------------------------------------------


 

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Lender, the commitment of such Lender to purchase
participation interests in L/C Obligations up to such Lender’s Revolving
Commitment Percentage thereof.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Expiration Date” means the day that is seven (7) days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, together with its successors in such capacity.

 

“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Sublimit” has the meaning provided in Section 2.01(b).

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swingline Lender) and each
Person who joins as a Lender pursuant to the terms hereof, together with their
respective successors and permitted assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means each standby and commercial letter of credit issued
hereunder.

 

“Letter of Credit Fee” has the meaning provided in Section 2.09(b)(i).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate
Loans and Eurodollar Rate Loans comprising such Loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swingline
Loans), (b) a conversion of Loans from one (1) Type to the other, or (c) a
continuation of Eurodollar Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.

 

“Loan Obligations” means the Revolving Obligations and the Term Loans.

 

19

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Consolidated
Group taken as a whole; (b) a material impairment of the ability of the Credit
Parties (taken as a whole) to perform their obligations under the Credit
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or the enforceability against any Credit Party of any Credit Document to
which it is a party.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means each real property set forth on Schedule 6.21.

 

“Mortgages” means those mortgages, deeds of trust, security deeds or like
instruments given by the Credit Parties, as grantors, to the Collateral Agent to
secure the Obligations, and any other such instruments that may be given by any
Person pursuant to the terms hereof, as such instruments may be amended and
modified from time to time.

 

“Multiemployer Plan” means any employee pension benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five (5) plan years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Disposition, Involuntary Disposition or Equity Transaction, net of (a)
direct costs (including reasonable and customary legal, accounting and
investment banking fees, sales commissions and underwriting discounts) and (b)
estimated taxes paid or payable as a result thereof.  For purposes hereof, “Net
Cash Proceeds” includes any cash or Cash Equivalents received upon the
disposition of any non-cash consideration received by any member of the
Consolidated Group in any Disposition or Equity Transaction.

 

“News Group” means News Corporation, a Delaware corporation, and any of its
successors and Affiliates, and (a) K. Rupert Murdoch and any executor,
administrator, guardian, conservator or similar legal representative thereof,
(b) any member of the immediate family of K. Rupert Murdoch, (c) any Person
directly or indirectly controlled by one or more of the members of the Murdoch
family described above (a “Controlled Person”), and (d) any Person acting as
agent for any Person described in clauses (a) through (d) hereof; provided that
a trust and the trustees of such trust shall be deemed to be controlled by any
one or more members of the Murdoch family if a majority of the trustees of such
trust are members of the Murdoch family or may be removed or replaced by any one
or more of the members of the Murdoch family and/or Controlled Persons.

 

“Non-Recourse Indebtedness” has the meaning specified in the definition of
“Receivables Subsidiary”.

 

“Notes” means the Revolving Notes, the Swingline Note and the Term Notes.

 

“Notice of Intent to Cure” has the meaning provided in Section 7.02(b).

 

“NRTC” means the National Rural Telecommunications Cooperative.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to

 

20

--------------------------------------------------------------------------------


 

any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, (b) all obligations under any Swap Contract between any Credit Party
and any Lender or Affiliate of a Lender to the extent permitted hereunder and
(c) all obligations under any Treasury Management Agreement between any Credit
Party and any Lender or Affiliate of a Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts (c) with
respect to the Tranche A Term Loan on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
the Tranche A Term Loan on such date, (d) with respect to the Tranche B Term
Loan on any date, the aggregate outstanding principal amount thereof after
giving effect to any prepayments or repayments of the Tranche B Term Loan on
such date, and (e) with respect to the Tranche C Term Loan, if any, on any date,
the aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of the Tranche C Term Loan on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

 

“Parent” means The DIRECTV Group, Inc., a Delaware corporation, and any of its
successors and Affiliates.

 

“Participant” has the meaning specified in Section 11.06(d).

 

21

--------------------------------------------------------------------------------


 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

 

“Permitted Acquisition” means any Acquisition, provided that (i) the property
acquired (or the property of the Person acquired) in such Acquisition shall be
used or useful in a Permitted Business, (ii)  the property to be acquired in
connection with such Acquisition shall be located primarily in the United States
of America, (iii) in the case of an Acquisition of the capital stock or other
equity interest of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition,
(iv) no Default or Event of Default shall exist immediately after giving effect
to such Acquisition, (v) the representations and warranties made by the Borrower
herein shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date,
and (vi) if such Acquisition is for consideration greater than $50 million, the
Borrower shall have delivered to the Administrative Agent a compliance
certificate signed by a Responsible Officer demonstrating compliance with the
financial covenants hereunder after giving effect to the subject Acquisition on
a Pro Forma Basis and reaffirming that the representations and warranties made
hereunder are true and correct in all material respects as of such date except
to the extent such representations and warranties expressly relate to an earlier
date.

 

“Permitted Business” means any of developing, owning, engaging in and dealing
with all or any part of the business of domestic and international media,
entertainment, electronics, communications, voice, data and network services and
reasonably related extensions thereof, including but not limited to the
purchase, ownership, operation, leasing and selling of, and generally dealing in
or with, one or more communications satellites and the transponders thereon, and
communications uplink centers and related terrestrial infrastructure, the
acquisition, transmission, broadcast, production and other provision of
programming relating thereto and the manufacturing, distribution and financing
of equipment (including consumer electronic equipment) relating thereto.

 

“Permitted Holders” means each of (a) News Group, (b) Parent and (c) any other
Person, directly or indirectly, controlled by any of the foregoing.

 

“Permitted Liens” means Liens permitted pursuant to Section 8.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 7.02.

 

22

--------------------------------------------------------------------------------


 

“Pledge Agreement” means the pledge agreement dated as of the Closing Date given
by the Credit Parties, as pledgors, to the Collateral Agent to secure the
Obligations, and any other pledge agreements that may be given by any Person
pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 

“Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the applicable pricing level under the definition of “Applicable
Percentage” and determining compliance with the financial covenants hereunder,
that such transaction shall be deemed to have occurred as of the first day of
the period of four (4) consecutive fiscal quarters ending as of the end of the
most recent fiscal quarter for which annual or quarterly financial statements
shall have been delivered in accordance with the provisions hereof, after giving
effect to any Pro Forma Cost Savings.  Further, for purposes of making
calculations on a “Pro Forma Basis” hereunder, (a) in the case of any
Disposition, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Disposition shall be excluded to the extent relating to any period prior to
the date thereof and (ii) Indebtedness paid or retired in connection with such
Disposition shall be deemed to have been paid and retired as of the first day of
the applicable period; and (b) in the case of any Acquisition, (i) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject thereof shall be included to the
extent relating to any period prior to the date thereof and (ii) Indebtedness
incurred in connection with such Acquisition shall be deemed to have been
incurred as of the first day of the applicable period (and interest expense
shall be imputed for the applicable period assuming prevailing interest rates
hereunder).

 

“Pro Forma Cost Savings” means, with respect to any period, the reduction in net
costs and related adjustments that (i) were directly attributable to an
acquisition, merger, consolidation or disposition that occurred during the
four-quarter reference period or subsequent to the four-quarter reference period
and on or prior to the date of determination and calculated on a basis that is
consistent with Regulation S-X under the Securities Act of 1933, as amended and
in effect and applied as of the date hereof, (ii) were actually implemented by
the business that was the subject of any such acquisition, merger, consolidation
or disposition within 12 months after the date of the acquisition, merger,
consolidation or disposition and prior to the date of determination that are
supportable and quantifiable by the underlying accounting records of such
business or (iii) relate to the business that is the subject of any such
acquisition, merger, consolidation or disposition and that the Borrower
reasonably determines are probable based upon specifically identifiable actions
to be taken within 12 months of the date of the acquisition, merger,
consolidation or disposition and, in the case of each of (i), (ii) and (iii),
are described, as provided below, in a certificate from a Responsible Officer of
the Borrower, as if all such reductions in costs had been effected as of the
beginning of such period. Pro Forma Cost Savings described above shall be
accompanied by a certificate from a Responsible Officer of the Borrower
delivered to the Administrative Agent that outlines the specific actions taken
or to be taken, the net cost savings achieved or to be achieved from each such
action and that, in the case of clause (iii) above, such savings have been
determined to be probable.

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Rating Services” means S&P and Moody’s (or, if either S&P or Moody’s, but not
both, shall not make the Borrower’s long term secured, senior, non-credit
enhanced debt rating publicly available or the Borrower decides in its sole
discretion to substitute S&P or Moody’s, but not both, with a nationally
recognized securities rating agency or agencies, as the case may be, selected by
the Borrower, which may be substituted for S&P or Moody’s, as the case may be).

 

“Receivables Subsidiary” means a Subsidiary of the Borrower:

 

23

--------------------------------------------------------------------------------


 

(1)           that is formed solely for the purpose of, and that engages in no
activities other than activities in connection with, financing accounts
receivable of the Credit Parties;

 

(2)           that is designated by the Borrower as a Receivables Subsidiary and
that has total assets at the time of such creation and designation with a book
value of $10,000 or less;

 

(3)           no portion of the Indebtedness or any other obligation (contingent
or otherwise) of which (a) is at any time guaranteed by any Credit Party
(excluding guarantees of obligations (other than any guarantee of Indebtedness)
pursuant to Standard Securitization Undertakings), (b) is at any time recourse
to or obligates any Credit Party in any way, other than pursuant to Standard
Securitization Undertakings or (c) subjects any asset of any Credit Party,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings (such Indebtedness,
“Non-Recourse Indebtedness”);

 

(4)           with which no Credit Party has any material contract, agreement,
arrangement or understanding other than contracts, agreements, arrangements and
understandings entered into in the ordinary course of business on terms no less
favorable to such Credit Party than those that might be obtained at the time
from persons that are not such Credit Party’s Affiliates in connection with a
Securitization Transaction and fees payable in the ordinary course of business
in connection with servicing accounts receivable in connection with such a
Securitization Transaction; and

 

(5)           with respect to which no Credit Party has any obligation (a) to
subscribe for additional shares of Capital Stock therein or make any additional
capital contribution or similar payment or transfer thereto or (b) to maintain
or preserve the solvency or any balance sheet term, financial condition, level
of income or results of operations thereof.

 

“Register” has the meaning provided in Section 11.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Repricing Transaction” means the incurrence by any Credit Party of any new or
additional term loans (whether issued pursuant to an amendment to this Credit
Agreement or pursuant to a separate financing) that is broadly marketed or
syndicated to institutional investors in financings similar to the Tranche B
Term Loan (i) having an effective interest rate margin or weighted average yield
(to be determined by the Administrative Agent consistent with generally accepted
financial practice, after giving effect to, among other factors, margins,
upfront or similar fees or original issue discount shared with all lenders or
holders thereof, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders thereof) that is less than the Applicable Percentage
for, or weighted average yield (to be determined by the Administrative Agent on
the same basis) of, the Tranche B Term Loan, and (ii) the proceeds of which are
used to repay, in whole or in part, principal of the outstanding Tranche B Term
Loan.

 

24

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) a Loan Notice and (b) with respect to an L/C Credit
Extension, a L/C Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Commitments or, if the Commitments
shall have expired or been terminated, Lenders holding in the aggregate more
than fifty percent (50%) of the Loan Obligations (including, in each case, the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swingline Loans); provided that the commitments of, and the
portion of the Loan Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
having more than fifty percent (50%) of the Aggregate Revolving Commitments or,
if the Revolving Commitments shall have expired or been terminated, Lenders
holding more than fifty percent (50%) of the aggregate principal amount of
Revolving Obligations (including, in each case, the aggregate principal amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swingline Loans); provided that the Revolving Commitment of, and the portion
of Revolving Obligations held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

 

“Required Tranche A Term Lenders” means, as of any date of determination,
Lenders holding more than fifty percent (50%) of the aggregate principal amount
of Tranche A Term Loan Commitments; provided that the Tranche A Term Loan
Commitments held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Tranche A Term Lenders.

 

“Required Tranche B Term Lenders” means, as of any date of determination,
Lenders holding more than fifty percent (50%) of the aggregate principal amount
of Tranche B Term Loan Commitments; provided that the Tranche B Term Loan
Commitments held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Tranche B Term Lenders.

 

“Required Tranche C Term Lenders” means, as of any date of determination,
Lenders holding more than fifty percent (50%) of the aggregate principal amount
of Tranche C Term Loan Commitments, if any; provided that the Tranche C Term
Loan Commitments held or deemed held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Tranche C Term Lenders.

 

“Responsible Officer” means the chief executive officer, the president, any
executive vice president, the chief financial officer, the treasurer, any
assistant treasurer or any vice president-finance of a Credit Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
member of the Consolidated Group, (ii) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or of any option, warrant or other right to acquire
any such Capital Stock and (iii) any prepayment of other Funded Debt.

 

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an

 

25

--------------------------------------------------------------------------------


 

amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine or the Required Lenders shall require.

 

“Revolving Commitment” means, for each Revolving Lender, the commitment of such
Lender to make Revolving Loans (and to share in Revolving Obligations)
hereunder.

 

“Revolving Commitment Percentage” means, for each Revolving Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Revolving Lender’s Revolving Committed Amount and the denominator
of which is the Aggregate Revolving Committed Amount.  The initial Revolving
Commitment Percentages are set forth in Schedule 2.01.

 

“Revolving Committed Amount” means, for each Revolving Lender, the amount of
such Lender’s Revolving Commitment.  The initial Revolving Committed Amounts are
set forth in Schedule 2.01.

 

“Revolving Lender Joinder Agreement” means a joinder agreement, substantially in
the form of Exhibit 2.01(h), executed and delivered in accordance with the
provisions of Section 2.01(h).

 

“Revolving Lenders” means those Lenders with Revolving Commitments, together
with their successors and permitted assigns.  The initial Revolving Lenders are
identified on the signature pages hereto and are set forth in Schedule 2.01.

 

“Revolving Loan” has the meaning provided in Section 2.01(a).

 

“Revolving Notes” means the promissory notes, if any, given to evidence the
Revolving Loans, as amended, restated, modified, supplemented, extended, renewed
or replaced.  A form of Revolving Note is attached as Exhibit 2.13-1.

 

“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swingline Loans.

 

“Revolving Termination Date” means April 13, 2011.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as applicable, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

26

--------------------------------------------------------------------------------


 

“Satellite” means any satellite owned by, leased to or for which a contract to
purchase has been entered into by, any member of the Consolidated Group, whether
such satellite is in the process of manufacture, has been delivered for launch
or is in orbit (whether or not in operational service).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Securitization Receivables” has the meaning specified in the definition of
“Securitization Transaction”.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a Receivables
Subsidiary.

 

“Security Agreement” means the security agreement dated as of the Closing Date
given by the Credit Parties, as grantors, to the Collateral Agent to secure the
Obligations, and any other security agreements that may be given by any Person
pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 

“SPC” has the meaning specified in Section 11.06(h).

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Standard Securitization Undertaking” means representations, warranties,
covenants, indemnitees and guarantees of performance entered into by any Credit
Party which are reasonably customary in an accounts receivable or equipment
lease financing securitization transaction, including, without limitation, those
relating to the servicing of the assets of a Receivables Subsidiary or a
Financing Subsidiary, it being understood that any obligation of a seller of
receivables in a Securitization Transaction to repurchase receivables arising as
a result of a breach of a representation, warranty or covenant or otherwise,
including as a result of a receivable or portion thereof becoming subject to any
asserted defense, dispute, off-set or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to the seller, which is customary for off-balance sheet receivables financing
shall be deemed to be a Standard Securitization Undertaking.

 

27

--------------------------------------------------------------------------------


 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt” means Funded Debt that is expressly subordinated in right of
payment to the prior payment of the Loan Obligations hereunder and which has a
final maturity date that is beyond the later of the Revolving Termination Date
and the Term Loan Termination Date.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.

 

“Support Obligations” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness payable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien).  The
amount of any Support Obligations shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Support Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts,

 

28

--------------------------------------------------------------------------------


 

as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Swedish Kroner” means the lawful currency of Sweden.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(c).

 

“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans, and with respect to
each Lender, the commitment of such Lender to purchase participation interests
in Swingline Loans.

 

“Swingline Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

 

“Swingline Loan” has the meaning provided in Section 2.01(c).

 

“Swingline Note” means the promissory note given to evidence the Swingline
Loans, as amended, restated, modified, supplemented, extended, renewed or
replaced.  A form of Swingline Note is attached as Exhibit 2.13-2.

 

“Swingline Sublimit” has the meaning provided in Section 2.01(c).

 

“Swiss Francs” means the lawful currency of Switzerland.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Tax Distributions” means, with respect to any fiscal year or portion thereof
that the Borrower is treated like a partnership or a disregarded entity under
the Internal Revenue Code (or is otherwise part of a consolidated group for Tax
purposes), cash distributions paid by the Borrower to its members (or other
equity holders) in respect of income tax liabilities (including estimates
thereof and any tax deficiencies or other subsequent adjustments to tax
liabilities) attributable to the ultimate taxpayers’ ownership interests
(whether direct or indirect) in the Borrower.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan” means the Tranche A Term Loan, the Tranche B Term Loan and Tranche C
Term Loan, if any.

 

“Term Loan Commitments” means the Tranche A Term Loan Commitment, the Tranche B
Term Loan Commitment and the Tranche C Term Loan Commitment, if any.

 

29

--------------------------------------------------------------------------------


 

“Term Loan Termination Date” means, (i) with respect to the Tranche A Term Loan,
April 13, 2011, (ii) with respect to the Tranche B Term Loan, April 13, 2013 and
(iii) with respect to the Tranche C Term Loan, the final maturity date therefor.

 

“Term Notes” means the Tranche A Term Notes, the Tranche B Term Notes and
Tranche C Term Notes.

 

“Tranche A Term Lenders” means, prior to the funding of the initial Tranche A
Term Loan on the Closing Date or any Incremental Tranche A Term Loan, as
applicable, those Lenders with Tranche A Term Loan Commitments, and after
funding of the Tranche A Term Loan (including any Incremental Tranche A Term
Loan), those Lenders holding a portion of the Tranche A Term Loan (including any
Incremental Tranche A Term Loan), together with their successors and permitted
assigns.  The initial Tranche A Term Lenders are identified on the signature
pages hereto and are set forth on Schedule 2.01.

 

“Tranche A Term Loan” has the meaning provided in Section 2.01(d).

 

“Tranche A Term Loan Commitment” means, for each Tranche A Term Lender, the
commitment of such Lender to make a portion of the Tranche A Term Loan
(including any Incremental Tranche A Term Loan) hereunder; provided that, at any
time after funding of the Tranche A Term Loan, determinations of “Required
Lenders” and “Required Tranche A Term Lenders” shall be based on the outstanding
principal amount of the Tranche A Term Loan.

 

“Tranche A Term Loan Commitment Percentage” means, for each Tranche A Term
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is the principal amount of such Lender’s
Tranche A Term Loan (including any Incremental Tranche A Term Loan), and the
denominator of which is the Outstanding Amount of the Tranche A Term Loan
(including any Incremental Tranche A Term Loan).  The initial Tranche A Term
Loan Commitment Percentages are set forth on Schedule 2.01.

 

“Tranche A Term Loan Committed Amount” means, for each Tranche A Term Lender,
the amount of such Lender’s Tranche A Term Loan Commitment.  The initial
Tranche A Term Loan Committed Amounts are set forth on Schedule 2.01, and, with
respect to any Incremental Tranche A Term Loan, the Tranche A Term Loan
Committed Amount with respect thereto will be set forth in the Incremental
Tranche A Term Loan Joinder Agreement.

 

“Tranche A Term Note” means the promissory notes substantially in the form of
Exhibit 2.13-3, if any, given to evidence the Tranche A Term Loans, as amended,
restated, modified, supplemented, extended, renewed or replaced.

 

“Tranche B Term Lenders” means, prior to the funding of the initial Tranche B
Term Loan on the Closing Date or any Incremental Tranche B Term Loan, as
applicable, those Lenders with Tranche B Term Loan Commitments, and after
funding of the Tranche B Term Loan (including any Incremental Tranche B Term
Loan), those Lenders holding a portion of the Tranche B Term Loan (including any
Incremental Tranche B Term Loan), together with their successors and permitted
assigns.  The initial Tranche B Term Lenders are identified on the signature
pages hereto and are set forth on Schedule 2.01.

 

“Tranche B Term Loan” means an extension of credit by a Tranche B Term Lender to
the Borrower pursuant to Section 2.01(e) in the form of a term loan and shall
include any Incremental Tranche B Term Loan.

 

30

--------------------------------------------------------------------------------


 

“Tranche B Term Loan Commitment” means, for each Tranche B Term Lender, the
commitment of such Lender to make a portion of the Tranche B Term Loan
(including any Incremental Tranche B Term Loan) hereunder; provided that, at any
time after funding of the initial Tranche B Term Loan, determinations of
“Required Lenders” and “Required Tranche B Term Lenders” shall be based on the
outstanding principal amount of the Tranche B Term Loan.

 

“Tranche B Term Loan Commitment Percentage” means, for each Tranche B Term
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is the principal amount of such Lender’s
Tranche B Term Loan (including any Incremental Tranche B Term Loan) and the
denominator of which is the Outstanding Amount of the Tranche B Term Loan
(including any Incremental Tranche B Term Loan).  The initial Tranche B Term
Loan Commitment Percentages are set forth on Schedule 2.01.

 

“Tranche B Term Loan Committed Amount” means, for each Tranche B Term Lender,
the amount of such Lender’s Tranche B Term Loan Commitment.  The initial
Tranche B Term Loan Committed Amounts are set forth on Schedule 2.01, and, with
respect to any Incremental Tranche B Term Loan, the Tranche B Term Loan
Committed Amount with respect thereto will be set forth in the Incremental
Tranche B Term Loan Joinder Agreement.

 

“Tranche B Term Note” means the promissory notes substantially in the form of
Exhibit 2.13-3, if any, given to evidence the Tranche B Term Loans, as amended,
restated, modified, supplemented, extended, renewed or replaced.

 

“Tranche C Term Lenders” means, upon establishment of a Tranche C Term Loan
under Section 2.01(k), those Lenders holding a portion of the Tranche C Term
Loan, together with their successors and permitted assigns.  The initial
Tranche C Term Lenders will be identified in the Tranche C Term Loan Joinder
Agreement.

 

“Tranche C Term Loan” has the meaning provided in Section 2.01(f).

 

“Tranche C Term Loan Commitment” means upon establishment of a Tranche C Term
Loan under Section 2.01(k), for each Tranche C Term Lender, the commitment of
such Lender to make a portion of the Tranche C Term Loan hereunder; provided
that, at any time after funding of the Tranche C Term Loan, determinations of
“Required Lenders” and “Required Tranche C Term Lenders” shall be based on the
outstanding principal amount of the Tranche C Term Loan.

 

“Tranche C Term Loan Commitment Percentage” means, for each Tranche C Term
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is the principal amount of such Lender’s
Tranche C Term Loan, and the denominator of which is the Outstanding Amount of
the Tranche C Term Loan.  The initial Tranche C Term Loan Commitment Percentages
will be set forth in the Tranche C Term Loan Joinder Agreement.

 

“Tranche C Term Loan Committed Amount” means upon establishment of a Tranche C
Term Loan under Section 2.01(k), for each Tranche C Term Lender, the amount of
such Lender’s Tranche C Term Loan Commitment.  The initial Tranche C Term Loan
Committed Amounts will be set forth in the Tranche C Term Loan Joinder
Agreement.

 

“Tranche C Term Loan Joinder Agreement” means a joinder agreement, substantially
in the form of Exhibit 2.01(k), executed and delivered in accordance with the
provisions of Section 2.01(k)(ii).

 

31

--------------------------------------------------------------------------------


 

“Tranche C Term Note” means the promissory notes substantially in the form of
Exhibit 2.13-3, if any, given to evidence the Tranche C Term Loan, if any, as
amended, restated, modified, supplemented, extended, renewed or replaced.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

“Type” means, with respect to any Revolving Loan or Term Loan, its character as
a Base Rate Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.

 

“Uninsured Liabilities” shall mean any losses, damages, costs, expenses and/or,
liabilities (including any losses, damages, costs, expenses or liabilities
resulting from property damage or casualty, general liability, workers’
compensation claims and business interruption) incurred by the Borrower or any
Subsidiary which are not covered by insurance, but with respect to which
insurance coverage is commercially available on commercially reasonable terms to
Persons engaged in the same or similar business as the Borrower and its
Subsidiaries.

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

 

“USSB Programming Contracts” shall mean those premium programming service
contracts that were acquired by the Borrower in connection with the Borrower’s
merger with United States Satellite Broadcasting Company and subsequently
transferred to the Borrower.

 

“Waivable Percentage” has the meaning provided in Section 2.06(c).

 

“Waivable Repayment” has the meaning provided in Section 2.06(c).

 

“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that one hundred percent (100%) of the Capital Stock
with ordinary voting power issued by such Subsidiary (other than directors’
qualifying shares and investments by foreign nationals mandated by applicable
Law) is beneficially owned, directly or indirectly, by such Person.

 

“Yen” and “¥” mean the lawful currency of Japan.

 


1.02        INTERPRETIVE PROVISIONS.


 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (i) any definition of or

 

32

--------------------------------------------------------------------------------


 

reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “herein”, “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
“Articles”, “Sections”, “Exhibits” and “Schedules” shall be construed to refer
to articles and sections of, and exhibits and schedules to, the Credit Document
in which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.

 


1.03        ACCOUNTING TERMS AND PROVISIONS.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis in a manner consistent with that used in preparing
the audited financial statements referenced in Section 5.01(d), except as
otherwise specifically prescribed herein.

 

(b)           Notwithstanding any provision herein to the contrary,
determinations of (i) the Consolidated Total Leverage Ratio for purposes of
determining the applicable pricing level under the definition of “Applicable
Percentage” and (ii) compliance with the financial covenants shall be made on a
Pro Forma Basis.

 

(c)           If at any time any change in GAAP or in the consistent application
thereof would affect the computation of any financial ratio or requirement set
forth in any Credit Document, the Borrower may, after giving written notice
thereof to the Administrative Agent, determine all such computations on such a
basis; provided, however, that if within sixty (60) days after delivery of such
financial statements first reflecting such a change in GAAP or in the consistent
application thereof the Administrative Agent or the Required Lenders shall
object in writing to using any such changed GAAP principles for determining such
computations as provided above, then such computations shall be made on a basis
consistent with the most recent financial statements delivered pursuant to
Section 7.01(a) or (b) as to which no such objection has been made.

 

(d)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to

 

33

--------------------------------------------------------------------------------


 

FASB Interpretation No.  46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No.  51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

 


1.04        ROUNDING.


 

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 


1.05        TIMES OF DAY.


 

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 


1.06        EXCHANGE RATES; CURRENCY EQUIVALENTS.

 

(a)           The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of L/C Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

 

(b)           Wherever in this Credit Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

 


1.07        ADDITIONAL ALTERNATIVE CURRENCIES.

 

(a)           The Borrower may from time to time request that Letters of Credit
be issued in a currency other than those specifically listed in the definition
of “Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  Such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer and shall be made to the
Administrative Agent not later than 12:00 noon, five (5) Business Days prior to
the date of the desired L/C Credit Extension (or such other time or date as may
be agreed by the Administrative Agent and the L/C Issuer, in their sole
discretion).

 

(b)           If such a request is made to the Administrative Agent, then the
Administrative Agent shall promptly notify the L/C Issuer thereof.  The L/C
Issuer shall notify the Administrative Agent, not later than 12:00 noon, five
(5) Business Days after receipt of such request whether it consents, in its sole
discretion, to the issuance of Letters of Credit, as the case may be, in such
requested currency.  Any failure by the L/C Issuer to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by the L/C Issuer to permit Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of

 

34

--------------------------------------------------------------------------------


 

Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
 If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.07, the Administrative Agent shall
promptly so notify the Borrower.

 


1.08        CHANGE OF CURRENCY.

 

(a)           Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Credit Agreement in respect of
that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)           Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Credit Agreement also shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

 


1.09        LETTER OF CREDIT AMOUNTS.

 

Unless otherwise provided, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the Dollar Equivalent of the maximum
face amount available to be drawn of such Letter of Credit after giving effect
to all increases thereof contemplated by such Letter of Credit or the Issuer
Documents related thereto, whether or not such maximum face amount is in effect
at such time.

 


ARTICLE II


 


COMMITMENTS AND CREDIT EXTENSIONS

 


2.01        COMMITMENTS.


 

Subject to the terms and conditions set forth herein:

 

(a)           Revolving Loans.  During the Commitment Period, each Revolving
Lender severally agrees to make revolving credit loans (the “Revolving Loans”)
to the Borrower on any Business Day; provided that after giving effect to any
such Revolving Loan, (i) with regard to the Revolving Lenders collectively, the
Outstanding Amount of Revolving Obligations shall not exceed FIVE HUNDRED
MILLION DOLLARS ($500,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Revolving Committed
Amount”) and (ii) with regard to each

 

35

--------------------------------------------------------------------------------


 

Revolving Lender individually, such Lender’s Revolving Commitment Percentage of
Revolving Obligations shall not exceed its respective Revolving Committed
Amount.  Revolving Loans may consist of Base Rate Loans, Eurodollar Rate Loans
or a combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof.

 

(b)           Letters of Credit.  During the Commitment Period, (i) the L/C
Issuer, in reliance upon the commitments of the Revolving Lenders set forth
herein, agrees (A) to issue Letters of Credit denominated in Dollars or in one
or more Alternative Currencies for the account of the Borrower or any member of
the Consolidated Group on any Business Day, (B) to amend or extend Letters of
Credit previously issued hereunder, and (C) to honor drawings under Letters of
Credit; and (ii) the Revolving Lenders severally agree to purchase from the L/C
Issuer a participation interest in Letters of Credit issued hereunder in an
amount equal to such Revolving Lender’s Revolving Commitment Percentage thereof;
provided that (A) the Outstanding Amount of L/C Obligations shall not exceed ONE
HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (as such amount may be decreased in
accordance with the provisions hereof, the “L/C Sublimit”), (B) the Outstanding
Amount of L/C Obligations denominated in Alternative Currencies shall not exceed
the Alternative Currency Sublimit, (C) with regard to the Revolving Lenders
collectively, the Outstanding Amount of Revolving Obligations shall not exceed
the Aggregate Revolving Committed Amount and (D) with regard to each Revolving
Lender individually, such Revolving Lender’s Revolving Commitment Percentage of
Revolving Obligations shall not exceed its respective Revolving Committed
Amount.  Subject to the terms and conditions hereof, the Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
may obtain Letters of Credit to replace Letters of Credit that have expired or
that have been drawn upon and reimbursed.

 

(c)           Swingline Loans.  During the Commitment Period, the Swingline
Lender agrees, in reliance upon the commitments of the other Lenders set forth
herein, to make revolving credit loans (the “Swingline Loans”) to the Borrower
on any Business Day; provided that (i) the Outstanding Amount of Swingline Loans
shall not exceed THIRTY-FIVE MILLION DOLLARS ($35,000,000) (as such amount may
be decreased in accordance with the provisions hereof, the “Swingline Sublimit”)
and (ii) with respect to the Revolving Lenders collectively, the Outstanding
Amount of Revolving Obligations shall not exceed the Aggregate Revolving
Committed Amount.  Swingline Loans shall be comprised solely of Base Rate Loans,
and may be repaid and reborrowed in accordance with the provisions hereof. 
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a participation interest in such Swingline Loan in an
amount equal to the product of such Lender’s Revolving Commitment Percentage
thereof.

 

(d)           Tranche A Term Loan.  On the Closing Date, each of the Tranche A
Term Lenders severally agrees to make its portion of a term loan (in the amount
of its respective Tranche A Term Loan Committed Amount) to the Borrower in a
single advance in an aggregate principal amount of FIVE HUNDRED MILLION
DOLLARS ($500,000,000) (the “Tranche A Term Loan”).  The aggregate principal
amount of the Tranche A Term Loan may be increased as provided in Section
2.01(i).  The Tranche A Term Loan may consist of Base Rate Loans, Eurodollar
Rate Loans or a combination thereto, as the Borrower may request.  Amounts
repaid on the Tranche A Term Loan may not be reborrowed.

 

(e)           Tranche B Term Loan.  On the Closing Date, each of the Tranche B
Term Lenders severally agrees to make its portion of a term loan (in the amount
of its respective Tranche B Term Loan Committed Amount) to the Borrower in a
single advance in an aggregate principal amount of ONE BILLION FIVE HUNDRED
MILLION DOLLARS ($1,500,000,000) (the “Tranche B Term Loan”).  The aggregate
principal amount of the Tranche B Term Loan may be increased as provided in
Section 2.01(j).  The Tranche B Term Loan may consist of Base Rate Loans,
Eurodollar Rate Loans or a

 

36

--------------------------------------------------------------------------------


 

combination thereof, as the Borrower may request.  Amounts repaid on the Tranche
B Term Loan may not be reborrowed.

 

(f)            Tranche C Term Loan.  After the Closing Date, a term loan (the
“Tranche C Term Loan”) of up to ONE BILLION DOLLARS ($1,000,000,000) may be made
pursuant to the provisions of Section 2.01(g) and Section 2.01(k).  The Tranche
C Term Loan may consist of Base Rate Loans, Eurodollar Loans or a combination
thereof, as the Borrower may request.  Amounts repaid on the Tranche C Term Loan
may not be reborrowed.

 

(g)           Incremental Loan Facilities.  Any time after the Closing Date, the
Borrower may, upon written notice to the Administrative Agent, establish
additional credit facilities (collectively, the “Incremental Loan Facilities”)
by increasing the Aggregate Revolving Commitments hereunder as provided in
Section 2.01(h) (the “Incremental Revolving Loans”), increasing the Tranche A
Term Loan hereunder as provided in Section 2.01(i) (the “Incremental Tranche A
Term Loan”), increasing the Tranche B Term Loan hereunder as provided in Section
2.01(j) (the “Incremental Tranche B Term Loan”) or establishment of a new
Tranche C Term Loan hereunder as provided in Section 2.01(f) and Section
2.01(k), or some combination thereof; provided that:

 

(i)            the aggregate principal amount of loans and commitments for all
the Incremental Loan Facilities established after the Closing Date will not
exceed $1.0 billion;

 

(ii)           no Default or Event of Default shall have occurred and be
continuing or shall result after giving effect to any such Incremental Loan
Facility;

 

(iii)          the conditions to the making of a Credit Extension under Section
5.02 shall be satisfied; and

 

(iv)          the Borrower will provide supporting resolutions, legal opinions,
promissory notes and other items as may be reasonably required by the
Administrative Agent and the Lenders providing commitments for the Incremental
Loan Facilities.

 

In connection with the establishment of any Incremental Loan Facility, (A)
neither BAS nor JPMCS, as Co-Lead Arrangers hereunder, shall have any obligation
to arrange for or assist in arranging for any Incremental Loan Facility without
their prior written approval and shall be subject to such conditions, including
fee arrangements, as may be provided in connection therewith, (B) none of the
Lenders, including Bank of America and JPMCB, shall have any obligation to
provide commitments or loans for any Incremental Loan Facility without their
prior written approval and (C) Schedule 2.01 will be revised to reflect the
Lenders, Loans, Commitments, committed amounts and Commitment Percentages after
giving effect to the establishment of any Incremental Loan Facility.

 

(h)           Establishment of Incremental Revolving Loans.  Subject to Section
2.01(g), the Borrower may establish Incremental Revolving Loans by increasing
the Aggregate Revolving Committed Amount hereunder, provided that:

 

(i)            any new lender providing commitments for the Incremental
Revolving Loans must be reasonably acceptable to the Administrative Agent;

 

(ii)           lenders providing commitments for the Incremental Revolving Loans
pursuant to this Section 2.01(h) will provide a Revolving Lender Joinder
Agreement or other agreement reasonably acceptable to the Administrative Agent;

 

37

--------------------------------------------------------------------------------


 

(iii)          additional commitments established for the Incremental Revolving
Loans will be in a minimum principal amount of $150 million and integral
multiples of $50 million in excess thereof; and

 

(iv)          if any Revolving Loans are outstanding at the time of any such
increase, the Borrower will make such payments and adjustments on the Revolving
Loans (including payment of any break-funding amounts owing under Section 3.05)
as may be necessary to give effect to the revised commitment amounts and
percentages.

 

Any Incremental Revolving Loan established hereunder shall have terms identical
to the Revolving Loans existing on the Closing Date, except for fees payable to
Lenders providing commitments for the Incremental Revolving Loan.

 

(i)            Establishment of Incremental Tranche A Term Loan.  Subject to
Section 2.01(g), the Borrower may, at any time prior to the first amortization
payment date on the Tranche A Term Loan, increase the size of the Tranche A Term
Loan by establishing additional Tranche A Term Loan Commitments, provided that:

 

(i)            any new lender providing commitments for the Incremental Tranche
A Term Loan must be reasonably acceptable to the Administrative Agent;

 

(ii)           lenders providing commitments for the Incremental Tranche A Term
Loan pursuant to this Section 2.01(i) will provide an Incremental Tranche A Term
Loan Joinder Agreement or other agreement reasonably acceptable to the
Administrative Agent;

 

(iii)          additional commitments established for the Incremental Tranche A
Term Loan will be in a minimum principal amount of $150 million and integral
multiples of $50 million in excess thereof; and

 

(iv)          the Borrower will make such payments and adjustments on the
Tranche A Term Loan (including payment of any break-funding amounts owing under
Section 3.05) as may be necessary to give effect to the revised commitment
amounts and percentages.

 

Any Incremental Tranche A Term Loan established hereunder shall have terms
identical to the Tranche A Term Loan existing on the Closing Date, except for
fees payable to Lenders providing commitments for the Incremental Tranche A Term
Loan.

 

(j)            Establishment of the Incremental Tranche B Term Loan.  Subject to
Section 2.01(g), the Borrower may, at any time prior to the first amortization
payment date on the Tranche B Term Loan, increase the size of the Tranche B Term
Loan by establishing additional Tranche B Term Loan Commitments, provided that:

 

(i)            any new lender providing commitments for the Incremental Tranche
B Term Loan must be reasonably acceptable to the Administrative Agent;

 

(ii)           lenders providing commitments for the Incremental Tranche B Term
Loan pursuant to this Section 2.01(j) will provide an Incremental Tranche B Term
Loan Joinder Agreement or other agreement reasonably acceptable to the
Administrative Agent;

 

38

--------------------------------------------------------------------------------


 

(iii)          additional commitments established for the Incremental Tranche B
Term Loan will be in a minimum principal amount of $150 million and integral
multiples of $50 million in excess thereof; and

 

(iv)          the Borrower will make such payments and adjustments on the
Tranche B Term Loan (including payment of any break-funding amounts owing under
Section 3.05) as may be necessary to give effect to the revised commitment
amounts and percentages.

 

Any Incremental Tranche B Term Loan established hereunder shall have terms
identical to the Tranche B Term Loan existing on the Closing Date, except for
fees payable to Lenders providing commitments for the Incremental Tranche B Term
Loan.

 

(k)           Establishment of the Tranche C Term Loan.  Subject to Section
2.01(g), the Borrower may, at any time after the Closing Date, establish a
Tranche C Term Loan, provided that:

 

(i)            lenders providing commitments for the Tranche C Term Loan must be
reasonably acceptable to the Administrative Agent;

 

(ii)           lenders providing commitments for the Tranche C Term Loan
pursuant to this Section 2.01(k) will provide a Tranche C Term Loan Joinder
Agreement or other agreement reasonably acceptable to the Administrative Agent;

 

(iii)          additional commitments established for the Tranche C Term Loan
will be in a minimum principal amount of $150 million and integral multiples of
$50 million in excess thereof; and

 

(iv)          the Tranche C Term Loan will have a final maturity date that is
co-terminus with or later than the final maturity date for the Tranche B Term
Loan and an average-life-to-maturity from the date of issuance that is not
earlier than the average-life-to-maturity from the date of issuance of the
Tranche B Term Loan.

 


2.02        BORROWINGS, CONVERSIONS AND CONTINUATIONS.


 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) with respect to Eurodollar Rate Loans, three (3)
Business Days prior to the requested date of, or (ii) with respect to Base Rate
Loans, on the requested date of, any Borrowing, conversion or continuation. 
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Except as provided in Sections 2.03(c) and 2.04(b), each Borrowing,
conversion or continuation shall be in a principal amount of (i) with respect to
Eurodollar Rate Loans, $5 million or a whole multiple of $1 million in excess
thereof or (ii) with respect to Base Rate Loans, $500,000 or a whole multiple of
$100,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower’s request is with respect to Revolving
Loans or the Term Loan, (ii) whether such request is for a Borrowing,
conversion, or continuation, (iii) the requested date of such Borrowing,
conversion or continuation (which shall be a Business Day), (iv) the principal
amount of Loans to be borrowed, converted or continued, (v) the Type of Loans to
be borrowed, converted or continued, and (vi) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or

 

39

--------------------------------------------------------------------------------


 

continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans.  Any automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any Loan Notice, but
fails to specify an Interest Period, the Interest Period will be deemed to be
one (1) month.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its pro rata share (determined in
accordance with its respective Commitment Percentage) of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if on the date of such Borrowing there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, and second, to the Borrower as
provided above.

 

(c)           Except as otherwise provided herein, without the consent of the
Required Lenders, a Eurodollar Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Rate Loan.  During the
existence of a Default or Event of Default at the request of the Required
Lenders, (i) no Loan may be requested as, converted to or continued as a
Eurodollar Rate Loan and (ii) any outstanding Eurodollar Rate Loan shall be
converted to a Base Rate Loan on the last day of the Interest Period with
respect thereto.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to the Revolving Loans, five (5) Interest Periods with
respect to the Tranche A Term Loan, five (5) Interest Periods with respect to
the Tranche B Term Loan and five (5) Interest Periods with respect to the
Tranche C Term Loan.

 

40

--------------------------------------------------------------------------------


 


2.03        ADDITIONAL PROVISIONS WITH RESPECT TO LETTERS OF CREDIT.


 

(a)           Obligation to Issue or Amend.

 

(i)            The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Required Revolving Lenders have approved
such expiry date; or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the L/C Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

 

(ii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and that the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate any Law or one
or more policies of the L/C Issuer;

 

(C)           except as otherwise agreed by the L/C Issuer and the
Administrative Agent, such Letter of Credit is in an initial stated amount less
than $50,000;

 

(D)          except as otherwise agreed by the Administrative Agent, such Letter
of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

 

(E)           the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(F)           except as otherwise agreed by the L/C Issuer, such Letter of
Credit contains provisions for automatic reinstatement of the stated amount
after any drawing thereunder; or

 

(G)           a default of any Revolving Lender’s obligations to fund under
Section 2.03(c) existing or any Revolving Lender is at such time a Defaulting
Lender, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Revolving Lender to eliminate the L/C Issuer’s risk with
respect to such Revolving Lender.

 

41

--------------------------------------------------------------------------------


 

(iii)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(iv)          The L/C Issuer shall not be under any obligation to amend any
Letter of Credit if:

 

(A)          the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof; or

 

(B)           the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(b)           Procedures for Issuance and Amendment; Auto-Extension Letters of
Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a L/C Application, appropriately
completed and signed by a Responsible Officer.  Such L/C Application must be
received by the L/C Issuer and the Administrative Agent (A) not later than 12:00
noon at least two (2) Business Days prior to the proposed issuance date or date
of amendment, as the case may be, of any Letter of Credit denominated in Dollars
and (B) not later than 12:00 noon at least five (5) Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit denominated in an Alternative Currency (or, in each case, such later
date and time as the L/C Issuer and the Administrative Agent may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such L/C Application shall specify in
form and detail satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such L/C
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require.  Additionally, the
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

(ii)           Promptly after receipt of any L/C Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such L/C Application from the
Borrower and, if not, the L/C Issuer will provide the Administrative Agent with
a copy thereof.  Unless the L/C Issuer has received written notice from the
Administrative Agent, any Revolving Lender or any Credit Party, at least one (1)
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower (or Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer

 

42

--------------------------------------------------------------------------------


 

a risk participation in such Letter of Credit in an amount equal to such
Revolving Lender’s Revolving Commitment Percentage thereof.

 

(iii)          If the Borrower so requests in any applicable L/C Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued (but in any event not later
than 30 days prior to the scheduled expiry date thereof).  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five (5)
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension.

 

(iv)          If the Borrower so requests in any applicable L/C Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”).  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement.  Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Revolving Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Revolving Lender or the Borrower that one or
more of the applicable conditions specified in Section 5.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

 

(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

43

--------------------------------------------------------------------------------


 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 12:00 noon on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in Dollars in an
amount equal to the amount of such drawing and in the applicable currency.  If
the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Revolving Commitment Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02(a) for the
principal amount of Base Rate Loans or the conditions set forth in Section
5.02.  Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Revolving Commitment
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars, or if requested by the L/C
Issuer, the equivalent amount thereof in an Alternative Currency as determined
by the Administrative Agent at such time on the basis of the Spot Rate
(determined as of such funding date) for the purchase of such Alternative
Currency with Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans for any reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

 

44

--------------------------------------------------------------------------------


 

(iv)          Until a Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Revolving Commitment Percentage of such amount shall be solely for the account
of the L/C Issuer.

 

(v)           Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) with respect to funding participations in L/C Borrowings, non-compliance
with the conditions set forth in Section 5.02, or (D) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
that the L/C Issuer shall have complied with the provisions of Section
2.03(b)(ii).  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  A certificate of the L/C
Issuer submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Revolving Commitment
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in Dollars and in the same type of funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in

 

45

--------------------------------------------------------------------------------


 

effect.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Credit Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Credit Agreement or any other Credit Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Credit
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Borrower or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to such Borrower and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of the L/C Issuer in such Capacity. 
Each Revolving Lender and the Borrower agrees that, in paying any drawing under
a Letter of Credit, the L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent,

 

46

--------------------------------------------------------------------------------


 

participant or assignee of the L/C Issuer shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to such Borrower’s
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as the Borrower may have against the beneficiary or transferee at law
or under any other agreement.  None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (vi) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower that
such Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the L/C Expiration Date, any Letter of Credit
may for any reason remain outstanding and partially or wholly undrawn, the
Borrower shall immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations (in an amount equal to such Outstanding Amount determined as of
the date of such L/C Borrowing or the L/C Expiration Date, as the case may be). 
The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations. 
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding meanings.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash collateral
shall be maintained in blocked, interest bearing deposit accounts or money
market fund accounts at the Administrative Agent.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

(i)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, any
Subsidiary of the Borrower, the Borrower shall be obligated to reimburse the L/C
Issuer for any and all drawings under

 

47

--------------------------------------------------------------------------------


 

such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of the Borrower’s Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

(j)                                     Letter of Credit Fees.  The Borrower
shall pay Letter of Credit fees as set forth in Section 2.09.

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 


2.04                        ADDITIONAL PROVISIONS WITH RESPECT TO SWINGLINE
LOANS.


 

(a)                                  Borrowing Procedures.  Each Swingline
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swingline
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swingline Lender and the Administrative Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swingline Lender and the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Promptly after receipt by the
Swingline Lender of any telephonic Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Loan Notice and, if not, the
Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in this Article II, or
(B) that one or more of the applicable conditions specified in Article V is not
then satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Loan Notice, make the amount of its Swingline Loan available to the Borrower at
its office by crediting the account of the Borrower on the books of the
Swingline Lender in immediately available funds.

 

(b)                                 Refinancing.

 

(i)                                     The Swingline Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swingline Lender to so request on its behalf),
that each Revolving Lender make a Revolving Loan that is a Base Rate Loan in an
amount equal to such Revolving Lender’s Revolving Commitment Percentage of
Swingline Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, the
unutilized portion of the Aggregate Commitments or the conditions set forth in
Section 5.02.  The Swingline Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Lender shall make an amount equal to its
Revolving Commitment Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swingline Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(b)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower
in such amount.  The Administrative Agent shall remit the funds so received to
the Swingline Lender.

 

48

--------------------------------------------------------------------------------


 

(ii)                                  If for any reason any Swingline Loan
cannot be refinanced by such a Borrowing of Revolving Loans in accordance with
Section 2.04(b)(i), the request for Revolving Loans submitted by the Swingline
Lender as set forth herein shall be deemed to be a request by the Swingline
Lender that each of the Revolving Lenders fund its risk participation in the
relevant Swingline Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(b)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.04(b) by the time specified in
Section 2.04(b)(i), the Swingline Lender shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation.  A certificate of the Swingline Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

(iv)                              Each Revolving Lender’s obligation to make
Revolving Loans or to purchase and fund risk participations in Swingline Loans
pursuant to this Section 2.04(b) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender may have against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 5.02, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that Swingline Lender has complied with the provisions of
Section 2.04(a).  No such purchase or funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay Swingline
Loans, together with interest as provided herein.

 

(c)                                  Repayment of Participations.

 

(i)                                     At any time after any Revolving Lender
has purchased and funded a risk participation in a Swingline Loan, if the
Swingline Lender receives any payment on account of such Swingline Loan, the
Swingline Lender will distribute to such Revolving Lender its Revolving
Commitment Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s risk participation was funded) in the same funds as those received by
the Swingline Lender.

 

(ii)                                  If any payment received by the Swingline
Lender in respect of principal or interest on any Swingline Loan is required to
be returned by the Swingline Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Revolving Lender shall pay to the
Swingline Lender its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swingline Lender.  The obligations of the Revolving Lenders under this

 

49

--------------------------------------------------------------------------------


 

clause shall survive the payment in full of the Obligations and the termination
of this Credit Agreement.

 

(d)                                 Interest for Account of Swingline Lender. 
The Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Loans.  Until each Revolving Lender funds its
Revolving Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Lender’s Revolving Commitment Percentage of any Swingline Loan,
interest in respect thereof shall be solely for the account of the Swingline
Lender.

 

(e)                                  Payments Directly to Swingline Lender.  The
Borrower shall make all payments of principal and interest in respect of the
Swingline Loans directly to the Swingline Lender.

 


2.05                        REPAYMENT OF LOANS.


 

(a)                                  Revolving Loans.  The Borrower shall repay
to the Revolving Lenders the Outstanding Amount of Revolving Loans on the
Revolving Termination Date.

 

(b)                                 Swingline Loans.  The Borrower shall repay
to the Swingline Lender the Outstanding Amount of the Swingline Loans on the
earlier to occur of (i) the date of demand by the Swingline Lender and (ii) the
Revolving Termination Date.

 

(c)                                  Tranche A Term Loan.  The Borrower shall
repay to the Tranche A Term Lenders the principal amount of the Tranche A Term
Loan (shown as a percentage of the original aggregate principal amount of the
Tranche A Term Loan including any Incremental Tranche A Term Loan) in quarterly
installments on the dates set forth below as follows:

 

Date

 

Principal
Amortization Payment
(shown as a Percentage of
Original Principal Amount)

 

Date

 

Principal
Amortization Payment
(shown as a Percentage of
Original Principal Amount)

 

June 30, 2008

 

2.5%

 

December 31, 2009

 

5.0

%

 

September 30, 2008

 

2.5%

 

March 31, 2010

 

5.0

%

 

December 31, 2008

 

2.5%

 

June 30, 2010

 

17.5

%

 

March 31, 2009

 

2.5%

 

September 30, 2010

 

17.5

%

 

June 30, 2009

 

5.0%

 

December 31, 2010

 

17.5

%

 

September 30, 2009

 

5.0%

 

April 13, 2011

 

Outstanding Principal
Amount

 

 

 

 

 

Total:

 

100.0

%

 

 

(d)                                 Tranche B Term Loan.  The principal amount
of the Tranche B Term Loan shall be payable in thirty-one consecutive quarterly
installments which except for the final installment shall be due on the last day
of each March, June, September and December, beginning with September 30, 2005. 
Subject to adjustment in connection with prepayments made pursuant to
Section 2.06, each of the first thirty (30) quarterly installments shall be in
the principal amount equal to the sum of $3,750,000 plus 0.25% of the aggregate
principal amount of all Incremental Tranche B Term Loans funded prior to the
date of such quarterly installment and the thirty-first (31st) and final
installment, due April 13, 2013 (being the eighth anniversary date of the
Closing Date), shall be in the amount of the remaining principal balance of the
Tranche B Term Loan.

 

(e)                                  Tranche C Term Loan.  The principal amount
of the Tranche C Term Loan shall be payable as provided in the Tranche C Term
Loan Joinder Agreement pursuant to which the Tranche C Term Loan is established.

 

50

--------------------------------------------------------------------------------


 


2.06                        PREPAYMENTS.


 

(a)                                  Voluntary Prepayments.  The Loans may be
repaid in whole or in part without premium or penalty (except, in the case of
Loans other than Base Rate Loans, amounts payable pursuant to Section 3.05 and
as otherwise provided in Section 2.06(c)(iii) herein); provided that:

 

(i)                                     in the case of Loans other than
Swingline Loans, (A) notice thereof must be received by 12:00 noon by the
Administrative Agent at least three (3) Business Days prior to the date of
prepayment, in the case of Eurodollar Rate Loans, and one (1) Business Day prior
to the date of prepayment, in the case of Base Rate Loans, (B) any such
prepayment shall be a minimum principal amount of $5 million and integral
multiples of $1 million in excess thereof, in the case of Eurodollar Rate Loans
and $500,000 and integral multiples of $100,000 in excess thereof, in the case
of Base Rate Loans, or, in each case, the entire remaining principal amount
thereof, if less; and

 

(ii)                                  in the case of Swingline Loans, (A) notice
thereof must be received by the Swingline Lender by 1:00 p.m. on the date of
prepayment (with a copy to the Administrative Agent), and (B) any such
prepayment shall be in the same minimum principal amounts as for advances
thereof (or any lesser amount that may be acceptable to the Swingline Lender).

 

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Types of Loans
that are being prepaid.  The Administrative Agent will give prompt notice to the
applicable Lenders of any prepayment on the Loans and the Lender’s interest
therein.  Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by
accrued interest on the amount prepaid and breakage or other amounts due, if
any, under Section 3.05.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Revolving Commitments.

 

(A)                              If at any time (A) the Outstanding Amount of
Revolving Obligations shall exceed the Aggregate Revolving Committed Amount,
(B) the Outstanding Amount of L/C Obligations shall exceed the L/C Sublimit, or
(C) the Outstanding Amount of Swingline Loans shall exceed the Swingline
Sublimit, immediate prepayment will be made on or in respect of the Revolving
Obligations in an amount equal to the difference; provided, however, that,
except with respect to clause (B), L/C Obligations will not be Cash
Collateralized hereunder until the Revolving Loans and Swingline Loans have been
paid in full.

 

(B)                                If the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all L/C Obligations
denominated in Alternative Currencies at such time exceeds an amount equal to
110% of the Alternative Currency Sublimit then in effect, then, within two
(2) Business Days after receipt of such notice, the Borrower shall Cash
Collateralize the L/C Obligations denominated in Alternative Currencies in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.  The Administrative Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.

 

51

--------------------------------------------------------------------------------


 

(ii)                                  Dispositions and Involuntary
Dispositions.  Prepayment will be made on the Loan Obligations in an amount
equal to one hundred percent (100%) of the Net Cash Proceeds received from any
Disposition or Involuntary Disposition by any member of the Consolidated Group
occurring after the Closing Date, to the extent (A) such proceeds are not
reinvested (or committed to be reinvested) in the same or similar properties or
assets within twelve (12) months of the date of such Disposition or Involuntary
Disposition and (B) the aggregate amount of such proceeds that are not
reinvested in accordance with clause (A) hereof exceeds $150 million in any
fiscal year.  Any prepayment in respect of Dispositions and Involuntary
Dispositions hereunder will be payable promptly following a determination that
such a prepayment is due hereunder.

 

(iii)                               Equity Transactions.  Prepayment will be
made on the Loan Obligations in an amount equal to fifty percent (50%) of the
Net Cash Proceeds from any Equity Transactions occurring after the Closing Date
where the Consolidated Total Leverage Ratio will be greater than 4.5:1.0 after
giving effect thereto on a Pro Forma Basis (and where the Consolidated Total
Leverage Ratio will be equal to or less than 4.5:1.0 after giving effect thereto
on a Pro Forma Basis, no mandatory prepayment will be required on account
thereof).  Any prepayment in respect of an Equity Transaction hereunder will be
payable on the Business Day following receipt by the Borrower or other members
of the Consolidated Group of the Net Cash Proceeds therefrom.

 

(iv)                              Consolidated Excess Cash Flow.  Prepayment
will be made on the Loan Obligations, in an amount equal to fifty percent (50%)
of Consolidated Excess Cash Flow for each fiscal year where (i) the Consolidated
Total Leverage Ratio will be greater than 4.5:1.0 after giving effect thereto on
a Pro Forma Basis and (ii) the Borrower’s Debt Rating is BB or Ba2 or lower or
unrated (and where the Consolidated Total Leverage Ratio will be equal to or
less than 4.5:1.0 after giving effect thereto on a Pro Forma Basis or the
Borrower’s Debt Rating is BB+ or Ba1 or higher, no mandatory prepayment will be
required on account thereof).  Any prepayment in respect of Consolidated Excess
Cash Flow hereunder will be payable annually on April 15 of the immediately
following fiscal year (commencing on April 15, 2006).

 

(v)                                 Final Maturity Date for Existing Senior
Notes and Additional Notes.  If the final maturity of any Existing Senior Notes
or Additional Notes is scheduled to occur prior to the earliest of the Revolving
Termination Date or any Term Loan Termination Date, then on the date that is six
(6) months prior to such final maturity of such Existing Senior Notes or
Additional Notes, if such Existing Senior Notes or Additional Notes are still
outstanding, (A) prepayment will be required on the Loan Obligations in an
amount equal to one hundred percent (100%) of the principal amount of the Loans
and (B) the Borrower shall Cash Collateralize the then Outstanding Amount of all
L/C Obligations, unless the final maturity of such Existing Senior Notes or
Additional Notes has been extended to a date that is at least six (6) months
after the earliest of the Revolving Termination Date or any Term Loan
Termination Date.

 

(vi)                              Change of Control.  If there occurs any Change
of Control with respect to the Borrower, then on the date of such Change of
Control, (A) prepayment will be required on the Loan Obligations in an amount
equal to one hundred percent (100%) of the principal balance of the Loans and
(B) the Borrower shall Cash Collateralize the then Outstanding Amount of all L/C
Obligations.

 

(vii)                           Eurodollar Prepayment Account.  If the Borrower
is required to make a mandatory prepayment of Eurodollar Rate Loans under this
Section 2.06(b), so long as no Event of Default exists, the Borrower shall have
the right, in lieu of making such prepayment in full, to deposit an amount equal
to such mandatory prepayment with the Administrative Agent in a cash

 

52

--------------------------------------------------------------------------------


 

collateral account maintained (pursuant to documentation reasonably satisfactory
to the Administrative Agent) by and in the sole dominion and control of the
Administrative Agent.  Any amounts so deposited shall be held by the
Administrative Agent as collateral for the prepayment of such Eurodollar Rate
Loans and shall be applied to the prepayment of the applicable Eurodollar Rate
Loans at the end of the current Interest Periods applicable thereto or, sooner,
at the election of the Administrative Agent, upon the occurrence of an Event of
Default.  At the request of the Borrower, amounts so deposited shall be invested
by the Administrative Agent in Cash Equivalents maturing on or prior to the date
or dates on which it is anticipated that such amounts will be applied to prepay
such Eurodollar Rate Loans; any interest earned on such Cash Equivalents will be
for the account of the Borrower and the Borrower will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.

 

(c)                                  Application.  Within each Loan, prepayments
will be applied first to Base Rate Loans, then to Eurodollar Rate Loans in
direct order of Interest Period maturities.  In addition:

 

(i)                                     Voluntary Prepayments.  Voluntary
prepayments shall be applied as specified by the Borrower; provided that any
voluntary prepayment on the Term Loans shall be applied first pro rata to the
next principal amortization payments due on such Term Loans within the next
twelve (12) months and second pro rata to the remaining principal amortization
installments on the Term Loans, as the case may be.  Voluntary prepayments on
the Loan Obligations will be paid by the Administrative Agent to the Lenders
ratably in accordance with their respective interests therein.

 

(ii)                                  Mandatory Prepayments.  Mandatory
prepayments on the Loan Obligations will be paid by the Administrative Agent to
the Lenders ratably in accordance with their respective interests therein;
provided that:

 

(A)                              Mandatory prepayments in respect of the
Revolving Commitments under subsection (b)(i)(A) above shall be applied to the
respective Revolving Obligations as appropriate.

 

(B)                                Mandatory prepayments in respect of
Dispositions and Involuntary Dispositions under subsection (b)(ii) above, Equity
Transactions under subsection (b)(iii) above and Consolidated Excess Cash Flow
under subsection (b)(iv) above shall be applied (i) to the Term Loans, first pro
rata to the next principal amortization payments due on the Term Loans within
the next twelve (12) months and second pro rata to the remaining principal
amortization installments on the Term Loans, until paid in full, then (ii) to
the Revolving Loan Obligations.

 

(C)                                Mandatory prepayments in respect of the
Existing Senior Notes and Additional Notes under subsection (b)(v) above or in
respect of a Change of Control under subsection (b)(vi) above shall be applied
to the Loan Obligations hereunder, as appropriate.

 

Notwithstanding anything to the contrary contained in this Section 2.06 or
elsewhere in this Credit Agreement (including, without limitation, in
Section 11.01), upon delivery by the Borrower of written notice to the
Administrative Agent of its intention to invoke the terms of this paragraph in
connection with, and as to all or any part of, any Waivable Repayment (as
defined below) (with the decision to give any such written notice and the
percentage of any such

 

53

--------------------------------------------------------------------------------


 

Waivable Repayment that may be waived by the Lenders (the “Waivable Percentage”)
to be in the sole discretion of the Borrower) the Lenders with outstanding Term
Loans shall have the option to waive a mandatory repayment of such Loans
pursuant to Sections 2.06(b)(ii), (iii), (iv) and (vi) (each such prepayment or
repayment, a “Waivable Repayment”) upon the terms and provisions set forth in
this paragraph.  The Borrower shall give to the Administrative Agent written
notice of its intention to make a Waivable Repayment at least five (5) Business
Days prior to such repayment, which notice the Administrative Agent shall
promptly forward to all such Lenders (indicating in such notice the amount of
such repayment to be applied to each such Lender’s outstanding Term Loans).  In
the event any such Lender desires to waive such Lender’s right to receive any
such Waivable Repayment in whole or in part, such Lender shall so advise the
Administrative Agent no later than the close of business two (2) Business Days
after the date of such notice from the Administrative Agent, which notice shall
also include the amount such Lender desires to waive in respect of such
repayment (which amount will not exceed the Waivable Percentage of the portion
of such Waivable Repayment which would otherwise be paid to such Lender). If any
Lender does not reply to the Administrative Agent within the two (2) Business
Days, it will be deemed not to have waived any part of such repayment.  If any
Lender does not specify an amount it wishes to receive, it will be deemed to
have accepted one hundred percent (100%) of the total payment. In the event that
any such Lender waives all or part of such right to receive any such Waivable
Repayment, the amount so waived will be retained by the Borrower.

 

(iii)                               Repricing Transaction Premium.  If the
Borrower makes a voluntary prepayment of the Tranche B Term Loan within one
(1) year of the Closing Date in connection with any Repricing Transaction, then
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Tranche B Term Lenders, a prepayment premium in an amount equal to one
percent (1.00%) of the principal amount so prepaid.

 


2.07                        TERMINATION OR REDUCTION OF COMMITMENTS.


 

(a)                                  Voluntary Reductions.  The Commitments
hereunder may be permanently reduced in whole or in part by notice from the
Borrower to the Administrative Agent; provided that (i) any such notice thereof
must be received by 12:00 noon at least five (5) Business Days prior to the date
of reduction or termination and any such prepayment shall be in a minimum
principal amount of $5 million and integral multiples of $1 million in excess
thereof; and (ii) the Commitments may not be reduced to an amount less than the
Loan Obligations then outstanding thereunder.  The Administrative Agent will
give prompt notice to the Lenders of any such reduction in Commitments.  Any
reduction of the Aggregate Commitments shall be applied ratably to the
commitment of each Lender according to its commitment percentage thereof.  All
commitment or other fees accrued with respect thereto through the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

 

(b)                                 Mandatory Reductions.  The Aggregate
Revolving Committed Amount shall be permanently reduced in an amount equal to
prepayments required to be applied to the Revolving Obligations in respect of
Dispositions and Involuntary Dispositions under Section 2.06(b)(ii), Equity
Transactions under Section 2.06(b)(iii), Consolidated Excess Cash Flow under
Section 2.06(b)(iv), maturity of Existing Senior Notes and Additional Notes
under Section 2.06(b)(v) and a Change of Control under Section 2.06(b)(vi);
provided that the Aggregate Revolving Committed Amount shall not be reduced
below $250 million, except in the case of a prepayment on account of a Change of
Control under Section 2.06(b)(vi).

 

54

--------------------------------------------------------------------------------


 


2.08                        INTEREST.


 

(a)                                  Subject to the provisions of
subsection (b) below, (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Percentage; (ii) each Loan that is a Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Percentage; and
(iii) each Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Percentage.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Law.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Credit Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Law.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall at the request of the
Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 


2.09                        FEES.


 

(a)                                  Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Lender in accordance
with its Revolving Commitment Percentage thereof, a commitment fee (the
“Commitment Fee”) equal to the Applicable Percentage of the actual daily amount
by which the Aggregate Revolving Committed Amount exceeds the sum of (i) the
Outstanding Amount of Revolving Loans plus (ii) the Outstanding Amount of L/C
Obligations.  The commitment fee shall accrue at all times during the Commitment
Period, including at any time during which one or more of the conditions in
Article V is not met, and shall be due and payable quarterly in arrears on the
tenth (10th) day of each January, April, July and October (for the commitment
fee accrued during the previous calendar quarter), commencing with the first
such date to occur after the Closing Date, and on the Revolving Termination
Date.  The commitment fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Percentage during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Percentage separately
for each period during such quarter that such Applicable Percentage was in
effect.  For purposes hereof, Swingline Loans shall not be counted toward or be
considered as usage of the Aggregate Revolving Committed Amount.

 

55

--------------------------------------------------------------------------------


 

(b)                                 Letter of Credit Fees.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent, for the account of each Revolving Lender
in accordance with its Revolving Commitment Percentage, a Letter of Credit fee,
in Dollars, (A) for each commercial Letter of Credit, an amount equal to equal
to one-eighth of one percent (1/8%) per annum multiplied by the daily amount
available to be drawn under such Letter of Credit and (B) for each standby
Letter of Credit, an amount equal to the Applicable Percentage multiplied by the
daily maximum amount available to be drawn under such Letter of Credit (the
“Letter of Credit Fees”).  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09.  The Letter of Credit Fees
shall be computed on a quarterly basis in arrears, and shall be due and payable
on the tenth (10th) day of each January, April, July and October (for the Letter
of Credit Fees accrued during the previous calendar quarter), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
L/C Expiration Date and thereafter on demand.  If there is any change in the
Applicable Percentage during any quarter, the daily amount available to be drawn
under each standby Letter of Credit shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(ii)                                  Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee (A) with respect to each
commercial Letter of Credit, as provided in the Fee Letter or otherwise by
agreement with the L/C Issuer, payable on the issuance thereof, (B) with respect
to any amendment of a commercial Letter of Credit to increase the amount
available to be drawn thereunder, by mutual agreement of the Borrower and the
L/C Issuer payable on the amount of the increase on the effective date of the
amendment, and (C) with respect to each standby, at the rate per annum specified
in the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall be
due and payable on the tenth (10th) day of each January, April, July and
October (for fronting fees accrued during the previous calendar quarter or
portion thereof, in the case of the first payment), commencing with the first
such date to occur after the issuance of such Letter of Credit, on the L/C
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09.  In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(c)                                  Other Fees.

 

(i)                                     The Borrower shall pay to Bank of
America, JPMCB, BAS, JPMCS, for their own respective accounts, fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

56

--------------------------------------------------------------------------------


 


2.10                        COMPUTATION OF INTEREST AND FEES.


 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s prime rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 


2.11                        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.


 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its pro rata share of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue.  Subject to the definition of “Interest Period”, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which

 

57

--------------------------------------------------------------------------------


 

any payment is due to the Administrative Agent for the account of the Lenders or
the L/C Issuer hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligation of the Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 


2.12                        SHARING OF PAYMENTS BY LENDERS.


 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

58

--------------------------------------------------------------------------------


 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Credit Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 


2.13                        EVIDENCE OF DEBT.


 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c) as agent for the Borrower, in each case in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to the Administrative Agent a Note
for such Lender, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a) above, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records and, in
the case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swingline Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

(c)                                  Each Lender having sold a participation in
any of its Obligations, acting solely for this purpose as agent for the
Borrower, shall maintain a register for the recordation of the names and
addresses of such Participants (and each change thereto, whether by assignment
or otherwise) and the rights, interest or obligation of such Participants in any
Obligation, in any Commitment and in any right to receive any payments
hereunder.

 

59

--------------------------------------------------------------------------------


 


ARTICLE III


 


TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01                        TAXES.


 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Credit Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.  If the Administrative Agent, any Lender or any
L/C Issuer is entitled to any payment under this subsection (a) due to a Change
in Law, such party shall provide notice to the Administrative Agent and the
Borrower to the effect thereof, provided that the failure to give such notice
shall not affect the right to payment for such party.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and the L/C
Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Credit Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the

 

60

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement, on or prior to the
date on which any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it (and from time to time thereafter upon
the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)                                     duly completed copies of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)                                  duly completed copies of IRS Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Internal Revenue
Code and (y) duly completed copies of IRS Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

Any Lender or L/C Issuer that is a United States person under
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender or L/C Issuer
becomes a Lender or L/C Issuer, as applicable, under this Agreement, on or prior
to the date on which any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Lender or L/C Issuer is legally entitled to do so), duly completed copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender or L/C Issuer is entitled to an exemption from U.S. backup withholding
tax.

 

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
the L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event

 

61

--------------------------------------------------------------------------------


 

the Administrative Agent, such Lender or the L/C Issuer is required to repay
such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 


3.02                        ILLEGALITY.


 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Loans that are Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 


3.03                        INABILITY TO DETERMINE RATES.


 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Loans that are Base
Rate Loans in the amount specified therein.

 


3.04                        INCREASED COST; CAPITAL ADEQUACY.


 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Credit Agreement, any Letter
of Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan
made by it, or change the basis of taxation of payments to such Lender

 

62

--------------------------------------------------------------------------------


 

or the L/C Issuer in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Credit Agreement or Eurodollar Rate Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.  Notwithstanding the
foregoing, this Section 3.04(a) shall not apply to matters governed by
Section 3.01.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Credit Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsections (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

63

--------------------------------------------------------------------------------


 


3.05                        COMPENSATION FOR LOSSES.


 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any reasonable loss, cost or expense incurred by it as a
result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.13;

 

including any reasonable loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.  The Borrower
shall also pay any customary and reasonable administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 


3.06                        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 11.13.

 

(c)                                  Limitation on Additional Amounts, etc.
Notwithstanding anything to the contrary contained in this Article III of this
Credit Agreement, unless a Lender gives notice to the Borrower that it is
obligated to pay an amount under this Article within nine (9) months after the
later of (i) the date the

 

64

--------------------------------------------------------------------------------


 

Lender incurs the respective increased costs, loss, expense or liability,
reduction in amounts received or receivable or reduction in return on capital or
(ii) the date such Lender has actual knowledge of its incurrence of the
respective increased costs, loss, expense or liability, reductions in amounts
received or receivable or reduction in return on capital, then such Lender shall
only be entitled to be compensated for such amount by the Borrower pursuant to
this Article III, to the extent of the costs, loss, expense or liability,
reduction in amounts received or receivable or reduction in return on capital
that are incurred or suffered on or after the date which occurs nine (9) months
prior to such Lender giving notice to the Borrower that it is obligated to pay
the respective amounts pursuant to this Article III.

 


3.07                        SURVIVAL LOSSES.


 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 


ARTICLE IV


 


GUARANTY


 


4.01                        THE GUARANTY.


 

(a)                                  Each of the Guarantors hereby jointly and
severally guarantees to the Administrative Agent and each of the holders of the
Obligations, as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations (the “Guaranteed Obligations”) in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.  The Guarantors hereby further agree that if any of the
Guaranteed Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

(b)                                 Notwithstanding any provision to the
contrary contained herein, in any other of the Credit Documents, Swap Contracts
or other documents relating to the Obligations, the obligations of each
Guarantor under this Credit Agreement and the other Credit Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law.

 


4.02                        OBLIGATIONS UNCONDITIONAL.


 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances. 
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been irrevocably paid in full and the

 

65

--------------------------------------------------------------------------------


 

commitments relating thereto have expired or been terminated.  Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:

 

(a)                                  at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Credit Documents, or other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein
shall be done or omitted;

 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Credit
Documents or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any of the holders of the Guaranteed Obligations as
security for any of the Guaranteed Obligations shall fail to attach or be
perfected; or

 

(e)                                  any of the Guaranteed Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest, notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
obligations guaranteed hereby, notices of amendments, waivers and supplements to
the Credit Documents and other documents relating to the Guaranteed Obligations,
or the compromise, release or exchange of collateral or security, and all
notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Credit Documents or any other
documents relating to the Guaranteed Obligations or any other agreement or
instrument referred to therein, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 


4.03                        REINSTATEMENT.


 

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations.  The obligations of the Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of any law firm or other counsel) incurred by the Administrative
Agent or such holder of Guaranteed Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending

 

66

--------------------------------------------------------------------------------


 

against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

 


4.04                        CERTAIN WAIVERS.


 

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person (including any co-guarantor) or pursuit of any
other remedy or enforcement any other right and (c) nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Credit Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been indefeasibly paid in full and the
commitments relating thereto shall have expired or been terminated, it being the
purpose and intent that the Guarantors’ obligations hereunder be absolute,
irrevocable, independent and unconditional under all circumstances.

 


4.05                        REMEDIES.


 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 9.02) for purposes of Section 4.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Guaranteed Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Guaranteed Obligations being deemed to have become automatically due and
payable), the Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by the Guarantors for
purposes of Section 4.01.  The Guarantors acknowledge and agree that the
Guaranteed Obligations are secured in accordance with the terms of the
Collateral Documents and that the holders of the Guaranteed Obligations may
exercise their remedies thereunder in accordance with the terms thereof.

 


4.06                        RIGHTS OF CONTRIBUTION.


 

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and none of the Guarantors shall exercise any such contribution
rights until the Guaranteed Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.

 


4.07                        GUARANTY OF PAYMENT; CONTINUING GUARANTY.


 

The guarantee in this Article IV is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

 

67

--------------------------------------------------------------------------------


 


ARTICLE V


 


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 


5.01                        CONDITIONS TO INITIAL CREDIT EXTENSIONS.


 

The obligation of each Lender and the L/C Issuer to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                  Executed Credit Documents.  The
Administrative Agent’s receipt of counterparts of this Credit Agreement, the
Notes, the Security Agreement and the Pledge Agreement, in each case, dated as
of the Closing Date, duly executed by a Responsible Officer of each Credit Party
party thereto and by each Lender party thereto, and in form and substance
satisfactory to the Administrative Agent and each of the Lenders.

 

(b)                                 Organization Documents, Etc.  The
Administrative Agent’s receipt of a duly executed certificate of a Responsible
Officer of each Credit Party, attaching each of the following documents and
certifying that each is true, correct and complete and in full force and effect
as of the Closing Date:

 

(i)                                     Charter Documents.  Copies of its
articles or certificate of organization or formation, certified to be true,
correct and complete as of a recent date by the appropriate Governmental
Authority of the jurisdiction of its organization or formation;

 

(ii)                                  Bylaws.  Copies of its bylaws, operating
agreement or partnership agreement;

 

(iii)                               Resolutions.  Copies of its resolutions
approving and adopting the Credit Documents to which it is party, the
transactions contemplated therein, and authorizing the execution and delivery
thereof;

 

(iv)                              Incumbency.  Incumbency certificates
identifying the Responsible Officers of such Credit Party that are authorized to
execute Credit Documents and to act on such Credit Party’s behalf in connection
with the Credit Documents; and

 

(v)                                 Good Standing Certificates.  Certificates of
good standing or the equivalent from its jurisdiction of organization or
formation, in each case certified as of a recent date by the appropriate
Governmental Authority.

 

(c)                                  Opinions of Counsel.  The Administrative
Agent’s receipt of duly executed favorable opinions of counsel to the Credit
Parties, dated as of the Closing Date, in form and substance satisfactory to the
Administrative Agent and each of the Lenders.

 

(d)                                 Officer Certificates.  The Administrative
Agent’s receipt of a certificate or certificates of a Responsible Officer of the
Borrower, dated as of the Closing Date, in form and substance satisfactory to
the Administrative Agent, certifying each of the following:

 

(i)                                     Consents.  No consents, licenses or
approvals are required in connection with the execution, delivery and
performance by any Credit Party of the Credit Documents to which it is a party,
other than as are in full force and effect and, to the extent requested by the
Administrative Agent, are attached thereto;

 

68

--------------------------------------------------------------------------------


 

(ii)                                  Material Adverse Effect.  There has been
no event or circumstance since the date of the audited financial statements for
the fiscal year ending December 31, 2004 that has had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(iii)                               Material Litigation.  There is no action,
suit, investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(iv)                              Financial Statements.  The annual financial
statements of the Borrower for the fiscal year ended December 31, 2004 (A) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (B) fairly present
the financial condition of the Consolidated Group as of the date thereof and the
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein (and with respect to such quarterly statements, subject
to the absence of footnotes and to normal year-end audit adjustments) and
(C) show all material indebtedness and other liabilities, direct or contingent,
of the Consolidated Group as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness;

 

(v)                                 Financial Covenant Calculations. 
Calculations demonstrating compliance with (on a Pro Forma Basis after giving
effect to the initial Credit Extensions and the other transactions occurring on
the Closing Date and the redemption of the Existing Senior Notes contemplated by
Section 7.16) the financial covenants set forth in Section 8.10 as of
December 31, 2004; and

 

(vi)                              Debt Rating.  The current Debt Ratings.

 

(e)                                  Personal Property Collateral.  The
Collateral Agent’s receipt of the following, each in form and substance
reasonably satisfactory to the Collateral Agent:

 

(i)                                     Lien Priority.  Evidence that (A) the
Collateral Agent, on behalf of the Lenders, holds a perfected, first priority
Lien on all Collateral and (B) none of the Collateral is subject to any Liens
(other than Permitted Liens);

 

(ii)                                  UCC Financing Statements.  Such UCC
financing statements as are necessary or appropriate, in the Collateral Agent’s
discretion, to perfect the security interests in the Collateral;

 

(iii)                               Intellectual Property.  Such patent,
trademark and copyright notices and recordations as are necessary or
appropriate, in the Collateral Agent’s discretion, to perfect the security
interests in the Credit Parties’ IP Rights;

 

(iv)                              Capital Stock.  Original certificates
evidencing the Capital Stock pledged pursuant to the Collateral Documents (to
the extent such Capital Stock is certificated), together with undated stock
transfer powers executed in blank; and

 

(v)                                 Promissory Notes.  Original promissory
notes, if any, evidencing intercompany loans or advances owing to any Credit
Party by any Subsidiary of the Borrower, together with undated allonges executed
in blank.

 

69

--------------------------------------------------------------------------------


 

(f)                                    Evidence of Insurance.  The Collateral
Agent’s receipt of copies of insurance certificates or policies with respect to
all insurance required to be maintained pursuant to the Credit Documents
identifying the Collateral Agent as sole loss payee, with respect to casualty
insurance.

 

(g)                                 Capital Contribution.  Receipt by the
Borrower of gross cash proceeds of at least $531 million from one or more
capital contributions occurring on or prior to the Closing Date.

 

(h)                                 Termination of Existing Credit Agreement. 
Confirmation that all Indebtedness of the Borrower under the Existing Credit
Agreement will be repaid in full and the commitments thereunder will be
terminated and all Liens relating thereto will be terminated or released
substantially contemporaneously with the initial advances under this Credit
Agreement.

 

(i)                                     Other.  The Administrative Agent’s
receipt of such other reports, audits, assurances, certificates, documents,
consents or opinions as the Administrative Agent or the Lenders may reasonably
require.

 

(j)                                     Fees and Expenses.  All fees and
expenses (including, unless waived by the Administrative Agent, all reasonable
fees, expenses and disbursements of any law firm or other counsel) invoiced to
the Borrower and required to be paid on or before the Closing Date shall have
been paid.

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 


5.02                        CONDITIONS TO ALL CREDIT EXTENSIONS.


 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower and each other Credit Party contained in Article VI shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

 

(c)                                  The incurrence by the Borrower of the
Indebtedness evidenced by such Credit Extension shall be permitted by the
Existing Senior Note Indenture (to the extent indebtedness thereunder is
outstanding); and

 

(d)                                 The Administrative Agent and, if applicable,
the L/C Issuer or the Swingline Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty by the Borrower that the conditions specified
in Sections 5.02(a), (b) and (c) have been satisfied on and as of the date of
the applicable Credit Extension.

 

70

--------------------------------------------------------------------------------


 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES


 

The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that:

 


6.01                        EXISTENCE, QUALIFICATION AND POWER.


 

Each Credit Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) execute, deliver and
perform its obligations under the Credit Documents to which it is a party and
(ii) except to the extent it would not reasonably be expected to have a Material
Adverse Effect, own its assets and carry on its business, and (c) except to the
extent it would not reasonably be expected to have a Material Adverse Effect, is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license.

 


6.02                        AUTHORIZATION; NO CONTRAVENTION.


 

The execution, delivery and performance by each Credit Party of each Credit
Document to which it is party have been duly authorized by all necessary
corporate or other organizational action and do not (a) contravene the terms of
such Credit Party’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under, (i) any Contractual Obligation to which such Credit Party is party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Credit Party or its Property is subject; or
(c) violate any Law applicable to such Credit Party and the relevant Credit
Documents.

 


6.03                        GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.


 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Credit Party of this Credit Agreement or any other
Credit Document (other than (a) as have already been obtained and are in full
force and effect, (b) filings to perfect security interests granted pursuant to
the Credit Documents and (c) filings to release security interests granted
pursuant to the Existing Credit Agreement).

 


6.04                        BINDING EFFECT.


 

This Credit Agreement and each other Credit Document has been duly executed and
delivered by each Credit Party that is party thereto.  This Credit Agreement and
the other Credit Documents constitute legal, valid and binding obligations of
such Credit Party, enforceable against such Credit Party in accordance with its
terms, except to the extent the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law).

 


6.05                        FINANCIAL STATEMENTS.


 

The audited consolidated balance sheet of the Consolidated Group for the fiscal
year ended December 31, 2004, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year,
including the notes thereto (i) were prepared in accordance with

 

71

--------------------------------------------------------------------------------


 

GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Consolidated Group as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

 


6.06                        NO MATERIAL ADVERSE EFFECT.


 

Since December 31, 2004, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

 


6.07                        LITIGATION.


 

There are no actions, suits or proceedings pending or, to the knowledge of the
Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the any member of the Consolidated Group
or against any of their properties or revenues that (a) purport to affect or
pertain to this Credit Agreement or any other Credit Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.

 


6.08                        NO DEFAULT.


 

No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Credit Agreement
or any other Credit Document.

 


6.09                        OWNERSHIP OF PROPERTY; LIENS.


 

The property of the Consolidated Group is subject to no Liens, other than
Permitted Liens.

 


6.10                        TAXES.


 

Each member of the Consolidated Group has filed (or has had filed on its behalf)
all federal and other material state, local and foreign tax returns and reports
required to be filed, and have paid prior to delinquency all federal and other
material state, local and foreign taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (i) those that are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (ii) any return
or amount the failure of which to so file or pay could not reasonably be
expected to have a Material Adverse Effect.

 


6.11                        ERISA COMPLIANCE.


 

(a)                                  Each Pension Plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently pending before the IRS with respect thereto and, to the knowledge
of the Borrower, nothing has occurred that would prevent, or cause the loss of,
such qualification except in such instances in which the failure to comply
therewith either individually or in the aggregate would not reasonably be
expected to have Material Adverse Effect.  The Borrower and each ERISA Affiliate
have made all required contributions to each Pension Plan subject to Section 412
of the Internal Revenue Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Internal
Revenue Code has been made with respect to any Pension Plan except in such
instances in which

 

72

--------------------------------------------------------------------------------


 

the failure to comply therewith either individually or in the aggregate would
not reasonably be expected to have Material Adverse Effect.

 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would be reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred that, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iii) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that would reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA which in the case of clause (i) through
(iii) above, would reasonably be expected to have a Material Adverse Effect.

 


6.12                        SUBSIDIARIES.


 

Set forth on Schedule 6.12, is a list of all Subsidiaries of the Borrower as of
the Closing Date, together with the jurisdiction of organization, classes of
Capital Stock (including options, warrants, rights of subscription, conversion,
exchangeability and other similar rights), and ownership and ownership
percentages of each such Subsidiary.  The outstanding Capital Stock has been
validly issued, is owned free of Liens (other than Permitted Liens), and with
respect to any outstanding shares of Capital Stock of a corporation, such shares
have been validly issued and are fully paid and non-assessable.  The outstanding
shares of Capital Stock are not subject to any buy-sell, voting trust or other
shareholder agreement except as identified on Schedule 6.12.  The Borrower may
provide information from time to time to modify and update the information set
forth on Schedule 6.12.

 


6.13                        MARGIN REGULATIONS; PUHCA; INVESTMENT COMPANY ACT.


 

(a)                                  The Credit Parties are not engaged and will
not engage, principally or as one of their important activities, in the business
of purchasing or carrying “margin stock” (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock.

 

(b)                                 None of the Credit Parties, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 


6.14                        DISCLOSURE.


 

No report, financial statement, certificate or other information (taken as a
whole) furnished (whether in writing or orally) by or on behalf of any Credit
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Credit Agreement or
delivered hereunder or under any other Credit Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the

 

73

--------------------------------------------------------------------------------


 

Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 


6.15                        COMPLIANCE WITH LAWS.


 

Each member of the Consolidated Group is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions,
settlements or other agreements with any Governmental Authority and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 


6.16                        FCC LICENSES.


 

As of the Closing Date, Schedule 6.16 accurately and completely lists the space
station and earth station licenses necessary for operation of Satellites with
C-band or Ku-band transponders issued by the FCC to members of the Consolidated
Group.  As of the Closing Date, the FCC Licenses and the other licenses,
approvals or authorizations listed on Schedule 6.16 with respect to any
Satellite include all material authorizations, licenses and permits issued by
the FCC or any other governmental authority that are required or necessary to
launch or operate such Satellite, as applicable.  As of the Closing Date, each
such license is held in the name of the Borrower or another member of the
Consolidated Group and is validly issued and in full force and effect, and the
members of the Consolidated Group have fulfilled and performed in all material
respects all of their obligations with respect to thereto and have full power
and authority to operate thereunder.

 


6.17                        SATELLITES.


 

As of the Closing Date, Schedule 6.17 accurately and completely lists the
Satellites owned or leased by members of the Consolidated Group, and sets forth
for each Satellite that is in orbit, the orbital slot and number and frequency
band of the transponders on such Satellite.

 


6.18                        INTELLECTUAL PROPERTY; LICENSES, ETC.


 

As of the Closing Date, each member of the Consolidated Group owns, or possesses
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except to the extent such conflict would not reasonably be
expected to have a Material Adverse Effect.  As of the Closing Date, no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Credit Parties, threatened, that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 


6.19                        SECURITY AGREEMENT.


 

The Security Agreement is effective to create in favor of the Collateral Agent,
for the ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when UCC
financing statements (or other appropriate notices) in appropriate form are duly
filed at the locations identified in the Security Agreement, the Security
Agreement shall create a fully perfected first priority Lien on, and security
interest in, all right,

 

74

--------------------------------------------------------------------------------


 

title and interest of the grantors thereunder in such Collateral, in each case
prior and superior in right to any other Lien (other than Permitted Liens).

 


6.20                        PLEDGE AGREEMENT.


 

The Pledge Agreement is effective to create in favor of the Collateral Agent,
for the ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and the Pledge
Agreement shall create a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the pledgors thereunder in such
Collateral, in each case prior and superior in right to any other Lien (i) with
respect to any such Collateral that is a “security” (as such term is defined in
the UCC) and is evidenced by a certificate, when such Collateral is delivered to
the Collateral Agent with duly executed stock powers with respect thereto,
(ii) with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) but is not evidenced by a certificate, when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor or when “control” (as such term
is defined in the UCC) is established by the Collateral Agent over such
interests in accordance with the provision of Section 8-106 of the UCC, or any
successor provision, and (iii) with respect to any such Collateral that is not a
“security” (as such term is defined in the UCC), when UCC financing statements
in appropriate form are filed in the appropriate filing offices in the
jurisdiction of organization of the pledgor.

 


6.21                        MORTGAGES.


 

Upon the execution and delivery thereof, each of the Mortgages is effective to
create in favor of the Collateral Agent, for the ratable benefit of the holders
of the Obligations, a legal, valid and enforceable security interest in the
Mortgaged Properties identified therein in conformity with applicable Law,
except to the extent the enforceability thereof may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless of whether enforcement is sought in equity or at
law) and, when the Mortgages and UCC financing statements in appropriate form
are duly recorded at the locations identified in the Mortgages, and recording or
similar taxes, if any, are paid, the Mortgages shall constitute a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the grantors thereunder in such Mortgaged Properties, in each case
prior and superior in right to any other Lien (other than Permitted Liens).

 


ARTICLE VII


 


AFFIRMATIVE COVENANTS


 

Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated, the
Borrower will, and will cause each of its Subsidiaries to:

 


7.01                        FINANCIAL STATEMENTS.


 

Deliver to the Administrative Agent and each Lender:

 

(a)                                  as soon as available, but in any event
within ten (10) days of the date the Borrower is required to file its Form 10-K
with the SEC (without giving effect to any extension of such date, whether
obtained by filing the notification permitted by Rule 12b-25 or any successor
provision thereto or

 

75

--------------------------------------------------------------------------------


 

otherwise) and not later than ninety (90) days after the end of each fiscal year
of the Borrower, a consolidated balance sheet of the Consolidated Group as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by (1) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable Securities
Laws and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit or
other material qualification or exception and (2) if required by Section 404 of
Sarbanes-Oxley, an attestation report of such Registered Public Accounting Firm
as to the Borrower’s internal controls pursuant to Section 404 of
Sarbanes-Oxley; and

 

(b)                                 as soon as available, but in any event
within ten (10) days of the date the Borrower is required to file its Form 10-Q
with the SEC (without giving effect to any extension of such date, whether
obtained by filing the notification permitted by Rule 12b-25 or any successor
provision thereto or otherwise) and not later than forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Borrower, a consolidated balance sheet of the Consolidated Group as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Group in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections  (a) and (b) above at the times specified
therein.

 


7.02                        CERTIFICATES; OTHER INFORMATION.


 

Deliver to the Administrative Agent and each Lender:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 7.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default with respect to financial covenants
or, if any such Default or Event of Default shall exist, stating the nature and
status of such event;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower
(i) commencing with the fiscal quarter ended June 30, 2005, setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the financial covenants contained herein, and
(ii) certifying that no Default or Event of Default exists as of the date
thereof (or the nature and extent thereof and proposed actions with respect
thereto), and if such Compliance Certificate demonstrates an Event of Default of
any financial covenant contained in Section 8.10, the Borrower may deliver,
together with such Compliance Certificate, notice of its intent to cure (a
“Notice of Intent to Cure”) such Event of Default through equity capital
contributions as contemplated pursuant to Section 9.05;

 

76

--------------------------------------------------------------------------------


 

(c)                                  promptly after any reasonable request by
the Administrative Agent or the Required Lenders, copies of any management
letters submitted to the board of directors (or the audit committee of the board
of directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of them
(so long as the Borrower is not prohibited from doing so by the terms of the
engagement of such independent accountants);

 

(d)                                 copies of all annual, regular, periodic and
special reports and registration statements that the Borrower may file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
and

 

(e)                                  promptly, such additional information
regarding the business, financial or corporate affairs of any Credit Party or
any Subsidiary of a Credit Party, or compliance with the terms of the Credit
Documents, as the Administrative Agent or the Required Lenders (acting through
the Administrative Agent) may from time to time reasonably request.

 

Documents required to be delivered pursuant to Sections 7.01 or 7.02 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the internet at the website
address listed on Schedule 11.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Unless expressly requested by a Lender, documents required to be
delivered pursuant to Sections 7.01 or 7.02 shall not be required to be
physically delivered to any Lender to the extent such documents are available on
the EDGAR database.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 7.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Credit Parties hereby acknowledge that the Administrative Agent, BAS and/or
JPMCS will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Credit Parties hereunder
(collectively, the “Credit Party Materials”) by posting the Credit Party
Materials on IntraLinks or another similar electronic system (the “Platform”)
and that certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Credit Parties or their securities) (each, a “Public Lender”).  The Credit
Parties hereby agree that so long as any Credit Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(1) all Credit Party Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” (which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof),
or otherwise indicated to the Administrative Agent as being “PUBLIC”; (2) by
marking or otherwise indicating the Credit Party Materials “PUBLIC,” the Credit
Parties shall be deemed to have authorized the Administrative Agent, BAS, JPMCS
and the L/C Issuer and the Lenders to treat such Credit Party Materials as not
containing any material non-public information with respect to the Credit
Parties or their securities for purposes of United States federal and

 

77

--------------------------------------------------------------------------------


 

state securities laws (provided, however, that to the extent such Credit Party
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (3) all Credit Party Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated as “Public
Investor”; and (4) the Administrative Agent, BAS and JPMCS shall be entitled to
treat any Credit Party Materials that are not marked or otherwise indicated
“PUBLIC” as being suitable only for posting on a portion of the Platform not
marked as “Public Investor”.  Notwithstanding the foregoing, the Borrower shall
be under no obligation to mark any Credit Party Materials “Public”.

 


7.03                        NOTIFICATION.


 

Promptly, and in any event within 3 Business Days (with respect to clause
(a) and (b) below) or within 10 Business Days (with respect to clause
(c) below), respectively, after any senior or financial officer of the Borrower
or any of its material Subsidiaries obtains knowledge thereof, notify the
Administrative Agent and each Lender of:

 

(a)                                  the occurrence of any Default or Event of
Default;

 

(b)                                 any announcement by any Ratings Service of
any change in a Debt Rating; and

 

(c)                                  any litigation, investigation or proceeding
affecting any Credit Party which would reasonably be expected to have a Material
Adverse Effect.

 


7.04                        PRESERVATION OF EXISTENCE.


 

Except as otherwise permitted hereunder, do all things necessary to preserve and
keep in full force and effect its existence, rights, franchises and authority,
except to the extent that the failure to do so would not have a Material Adverse
Effect.

 


7.05                        PAYMENT OF TAXES AND OTHER OBLIGATIONS.


 

Pay and discharge (i) all taxes, assessments and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they become delinquent, (ii) all lawful claims (including claims for
labor, material and supplies) that, if unpaid, might give rise to a Lien upon
any of its properties, and (iii) except as prohibited hereunder, all of its
other Indebtedness as it becomes due, except in each case to the extent that the
failure to do so would not have a Material Adverse Effect; provided that no
member of the Consolidated Group shall be required to pay any amount that is
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established.

 


7.06                        COMPLIANCE WITH LAW.


 

Comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority, a breach of which would result in a
Material Adverse Effect, except where contested in good faith by appropriate
proceedings diligently pursued.

 


7.07                        MAINTENANCE OF PROPERTY.


 

Maintain and preserve its material properties and equipment in good repair,
working order and condition, normal wear and tear and casualty and condemnation
excepted, and make all repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto as may be necessary or proper, to the
extent and in the manner customary for similar businesses.

 

78

--------------------------------------------------------------------------------


 


7.08                        INSURANCE.


 

Maintain at all times in force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as determined by the Borrower
in its reasonable business judgment; provided, however, that members of the
Consolidated Group may self-insure to the extent they deem prudent.  The
Collateral Agent shall be named as loss payee or mortgagee, as its interests may
appear, with respect to any such insurance providing coverage in respect of any
collateral under the Collateral Documents, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Collateral Agent, that it will
give the Collateral Agent thirty (30) days’ prior written notice before any such
policy or policies shall be altered in any material respect or canceled, and
that no act or default of any member of the Consolidated Group or any other
Person shall affect the rights of the Collateral Agent or the Lenders under such
policy or policies.  The insurance coverage for the Consolidated Group as of the
Closing Date is outlined as to carrier, policy number, expiration date and type
on Schedule 7.08.

 


7.09                        ERISA COMPLIANCE.


 

Do each of the following, except where the failure to do so would not result in
a Material Adverse Effect:

 

(a)                                  maintain each Plan (other than any
Multiemployee Plan), in all material respects, in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other applicable Law;

 

(b)                                 cause each Pension Plan that is qualified
under Section 401(a) of the Internal Revenue Code to maintain such
qualification; and

 

(c)                                  make all required contributions to any
Pension Plan subject to Section 412 of the Internal Revenue Code.

 


7.10                        BOOKS AND RECORDS.


 

Maintain (a) proper books of record and account, in which true and correct
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be, and (b) such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary.

 


7.11                        INSPECTION RIGHTS.


 

Permit representatives and independent contractors of the Administrative Agent
(which may be accompanied by any Lender) to (i) to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower and
(ii) visit and inspect any of its properties and examine its corporate,
financial and operating records, once per fiscal year of the Borrower at such
reasonable times during normal business hours, upon reasonable advance notice to
the Borrower, and at the Administrative Agent’s expense; provided, however, that
when an Event of Default exists the Administrative Agent or any of its
representatives or independent contractors (which may be

 

79

--------------------------------------------------------------------------------


 

accompanied by any Lender) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours.

 


7.12                        USE OF PROCEEDS.


 

Use the proceeds of the Credit Extensions to refinance Indebtedness under the
Existing Credit Agreement and certain other existing Indebtedness and for
working capital, capital expenditures, restricted payments and other general
corporate purposes, in each case not in contravention of any Law or of any
Credit Document; provided, however, that the proceeds of the Term Loans made on
the Closing Date shall not be used to redeem any Existing Senior Notes.

 


7.13                        JOINDER OF SUBSIDIARIES AS GUARANTORS.


 

Promptly notify the Administrative Agent of the formation, acquisition (or other
receipt of interests) or existence of any Domestic Subsidiary that is not a
Guarantor (other than an Excluded Domestic Subsidiary) that holds assets in
excess of $50 million individually and, together with all other Domestic
Subsidiaries (other than Excluded Domestic Subsidiaries) that are not
Guarantors, $100 million, which notice shall include information as to the
jurisdiction of organization, the number and class of Capital Stock outstanding
and ownership thereof (including options, warrants, rights of conversion or
purchase relating thereto), and with respect to any such Subsidiary that is a
Domestic Subsidiary and a United States person under Section 7701(a)(30) of the
Internal Revenue Code, within ninety (90) days of the formation, acquisition or
other receipt of interests thereof, cause the joinder of such Subsidiary as a
Guarantor pursuant to Joinder Agreements (or such other documentation in form
and substance reasonably acceptable to the Administrative Agent) accompanied by
Organization Documents and, if reasonably requested by the Administrative Agent,
favorable opinions of counsel to such Credit Party, in form and substance
reasonably satisfactory to the Administrative Agent.

 


7.14                        PLEDGE OF CAPITAL STOCK.


 

Pledge or cause to be pledged to the Collateral Agent to secure the Obligations
(a) one hundred percent (100%) of the issued and outstanding Capital Stock of
each Domestic Subsidiary (other than an Excluded Domestic Subsidiary) that owns
and holds (including through direct and indirect Subsidiaries) assets in excess
of $50 million individually and, together with all other Domestic Subsidiaries
(including their direct and indirect Subsidiaries but excluding Excluded
Domestic Subsidiaries) whose Capital Stock are not Collateral, $100 million,
within ninety (90) days of its formation, acquisition or other receipt of such
interests and (b) Capital Stock representing up to sixty-five (65%) of the total
combined voting power of the issued and outstanding Capital Stock of each
First-Tier Foreign Subsidiary and Domestic Subsidiary that is not a United
States person under Section 7701(a)(30) of the Internal Revenue Code that owns
and holds assets in excess of $50 million individually and, together with all
other First-Tier Foreign Subsidiaries and Domestic Subsidiaries that are not
United States persons under Section 7701(a)(30) of the Internal Revenue Code
whose Capital Stock are not Collateral, $100 million, within ninety (90) days of
its formation, acquisition or other receipt of such interests, in each case
pursuant to the Pledge Agreement or pledge joinder agreements, together with, if
reasonably requested by the Administrative Agent, opinions of counsel and any
filings and deliveries reasonably requested by the Collateral Agent in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent.

 


7.15                        PLEDGE OF OTHER PROPERTY.


 

With respect to each Credit Party, pledge and grant a security interest in all
of its personal property, tangible and intangible, owned and leased (except
(a) Excluded Property, (b) as otherwise set

 

80

--------------------------------------------------------------------------------


 

forth in Section 7.14 with respect to Capital Stock and (c) as otherwise set
forth in the Collateral Documents) to secure the Obligations, within ninety (90)
days of the acquisition thereof pursuant to such pledge and security agreements,
joinder agreements or other documents, together with opinions of counsel and any
filings and deliveries reasonably requested by the Collateral Agent in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent.

 


7.16                        PREPAYMENT OF EXISTING SENIOR NOTES. 


 

The Borrower shall, within forty-five (45) days of the Closing Date, redeem
Existing Senior Notes in an aggregate principal amount of $490 million.

 


7.17                        FURTHER ASSURANCES REGARDING COLLATERAL. 


 

The Credit Parties shall, within ninety (90) days after the Closing Date (or
such later date as may be agreed to by the Collateral Agent), deliver to the
Collateral Agent:

 

(i)                                     Mortgages.  Counterparts of a Mortgage
for each Mortgaged Property, in each case duly executed by a Responsible Officer
of each Credit Party party thereto, as reasonably requested by the
Administrative Agent.

 

(ii)                                  Surveys.  Copies of recent ALTA surveys of
each Mortgaged Property by registered engineers or land surveyors;

 

(iii)                               Title Policies.  Standard ALTA mortgagee
polices insuring the priority of the Mortgages and copies of recorded
documentation relating to any exceptions; and

 

(iv)                              Environmental Reports.  Copies of existing,
material environmental reports and other material, non-privileged environmental
documentation, if any, relating to the Mortgaged Properties, to the extent in
the Borrower’s possession, custody or control.

 

(v)                                 Evidence of Insurance.  Evidence of flood
insurance on improvements located in a flood hazard area for the Mortgaged
Properties, identifying the Collateral Agent as sole loss payee thereon.

 


ARTICLE VIII


 


NEGATIVE COVENANTS


 

Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated, the
Borrower will not, and will not permit any of its Subsidiaries to:

 


8.01                        LIENS.


 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                                  Liens given to secure the loans and
obligations hereunder and under the other Credit Documents;

 

81

--------------------------------------------------------------------------------


 

(b)                                 Liens given to secure obligations under
interest rate protection agreements, foreign currency exchange agreements and
other similar agreement with Lenders or their affiliates, provided that (i) the
obligations are otherwise permitted under Section 8.03, (ii) the Liens are on
the same collateral that secures the loans and other obligations hereunder and
(iii) such obligations share pari passu with the Loans and Obligations hereunder
in the collateral and the proceeds therefrom subject to the provisions of
Section 9.03;

 

(c)                                  Liens existing on the Closing Date and
listed on Schedule 8.01, together with any renewals, extensions and replacements
thereof, provided that the collateral interests are not broadened or increased;

 

(d)                                 Liens (other than Liens created or imposed
under ERISA) for taxes, assessments or governmental charges or levies not yet
due or to the extent non-payment thereof is permitted under Section 7.05;

 

(e)                                  statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business, provided that such Liens secure only
amounts not yet due and payable or, if due and payable, are unfiled and no other
action has been taken to enforce the same or are being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to a foreclosure, sale or loss proceeding on
account thereof (other than a proceeding where foreclosure, sale or loss has
been stayed));

 

(f)                                    Liens (other than Liens created or
imposed under ERISA) incurred or deposits made by any member of the Consolidated
Group in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

 

(g)                                 Liens in connection with attachments or
judgments (including judgment or appeal bonds) that do not result in an Event of
Default under Section 9.01(h);

 

(h)                                 easements, rights-of-way, covenants,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered property for its intended purposes;

 

(i)                                     Liens on property of any Person securing
purchase money and sale/leaseback Indebtedness (including capital leases and
Synthetic Leases) of such Person to the extent permitted under Section 8.03(c),
provided, that any such Lien attaches only to the property financed or leased
and such Lien attaches prior to, at the time of or one hundred eighty (180) days
after the later of the date of acquisition of such property or the date such
property is placed in service, for the purpose of financing all or any part of
the purchase price thereof; provided, however, that for purposes of this clause
(i), (A) a satellite will be treated as a newly acquired asset as of the date it
is placed in service and (B) any satellite transponder acquired through the
exercise of an early buy-out option shall be treated as a newly-acquired asset
as of the date such option is exercised;

 

(j)                                     licenses, sublicenses, leases or
subleases granted to others not interfering in any material respect with the
business of any member of the Consolidated Group;

 

82

--------------------------------------------------------------------------------


 

(k)                                  any interest or title of a lessor under,
and Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Credit Agreement;

 

(l)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods and Liens deemed to exist in connection
with Investments in repurchase agreements that constitute Permitted Investments;

 

(m)                               normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions;

 

(n)                                 Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(o)                                 Liens on property or assets acquired in
connection with a Permitted Acquisition, provided that (i) the indebtedness
secured by such Liens is permitted under Section 8.03, and (ii) the Liens are
not incurred in connection with, or in contemplation or anticipation of, the
acquisition and do not attach or extend to any other property or assets;

 

(p)                                 Liens in favor of or by a Receivables
Subsidiary created or deemed to exist in connection with a Securitization
Transaction not prohibited by this Credit Agreement (including any related
filings of any financing statements), but only to the extent that any such Lien
relates to the Securitization Receivables actually sold, contributed, financed
or otherwise conveyed or pledged pursuant to such transaction;

 

(q)                                 Liens in favor of or by a Financing
Subsidiary on the customer premise and receiving equipment, accounts receivables
and related assets associated with such equipment;

 

(r)                                    with respect to any Mortgaged Property,
such exceptions to title as are set forth in the title policies delivered with
respect thereto, all of which exceptions shall be reasonably acceptable to the
Administrative Agent; and

 

(s)                                  other Liens not described above, provided
that such Liens do not secure obligations in excess of $100,000,000 at any one
time outstanding.

 


8.02                        INVESTMENTS.


 

Make or permit to exist any Investments, except:

 

(a)                                  cash and Cash Equivalents;

 

(b)                                 Investments (including intercompany
Investments) existing on the date hereof and listed on Schedule 8.02;

 

(c)                                  to the extent not prohibited by applicable
Law, advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business, for travel, entertainment,
relocation and other ordinary business purposes;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments

 

83

--------------------------------------------------------------------------------


 

received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Investments by the Borrower and Domestic
Subsidiaries in Domestic Credit Parties;

 

(f)                                    Investments by the Borrower and Domestic
Subsidiaries in Foreign Subsidiaries and in Persons or property where the
property to be acquired in connection with such Investment is not located
primarily in the United States, provided that (i) if such Investments exceed $50
million in the aggregate, the Consolidated Total Leverage Ratio will not be
greater than 4.5:1.0 and the Consolidated Senior Secured Leverage Ratio will not
be greater than 3.5:1.0, in each case after giving effect thereto on a Pro Forma
Basis and (ii) no Default or Event of Default shall exist after giving effect
thereto;

 

(g)                                 Investments by Foreign Subsidiaries in any
member of the Consolidated Group (including other Foreign Subsidiaries);

 

(h)                                 Investments in (i) Receivables Subsidiaries
made as part of Securitization Transactions not prohibited by this Credit
Agreement and (ii) Financing Subsidiaries made to fund the financing activity
thereof not prohibited by this Credit Agreement;

 

(i)                                     Support Obligations permitted by
Section 8.03;

 

(j)                                     Investments made as a part of Permitted
Acquisitions;

 

(k)                                  loans and advances to subscribers,
suppliers, technology partners and distributors in the ordinary course of
business;

 

(l)                                     Investments by the Borrower, provided
that (i) the Consolidated Total Leverage Ratio will not be greater than 4.5:1.0
and the Consolidated Senior Secured Leverage Ratio will not be greater than
3.5:1.0, in each case after giving effect thereto on a Pro Forma Basis and
(ii) no Default or Event of Default shall exist after giving effect thereto;

 

(m)                               Investments representing non-cash
consideration received in connection with any Disposition permitted hereunder;
and

 

(n)                                 other Investments not contemplated in the
foregoing clauses of this Section in an aggregate principal amount not to exceed
the sum (to the extent positive) of (i) $250 million plus (ii) the portion of
Net Cash Proceeds from Equity Transactions occurring after the Closing Date that
is not required as a mandatory prepayment hereunder plus (iii) the amount of all
capital contributions received by the Borrower after the Closing Date, minus
(iv) the aggregate amount of Restricted Payments made pursuant to
Section 8.06(d).

 


8.03                        INDEBTEDNESS.


 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness existing or arising under this
Credit Agreement and the other Credit Documents;

 

(b)                                 Indebtedness existing on the Closing Date
set forth on Schedule 8.03, and renewals, refinancings and extensions thereof on
market terms;

 

84

--------------------------------------------------------------------------------


 

(c)                                  capital lease obligations and purchase
money Indebtedness (including obligations in respect of capital leases) to
finance the purchase or acquisition of fixed assets, and renewals, refinancings
and extensions thereof; provided that (i) such Indebtedness when incurred shall
not exceed the purchase price of the asset(s) financed and (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of any such refinancing;

 

(d)                                 obligations under interest rate, commodities
and foreign currency exchange protection agreements entered into in the ordinary
course of business to manage existing or anticipated risks and not for
speculative purposes;

 

(e)                                  unsecured intercompany Indebtedness among
members of the Consolidated Group to the extent permitted by Section 8.02;

 

(f)                                    Indebtedness evidenced by the Existing
Senior Notes;

 

(g)                                 Indebtedness of the Borrower or of the
Borrower and the Co-Issuer evidenced by Additional Notes, provided that (i) such
Indebtedness shall be issued on terms no less favorable to the Borrower in all
material respects than with prevailing market standards at the time such
Indebtedness is issued, (ii) the subordination provisions for any such
Indebtedness that is Subordinated Debt shall be consistent with prevailing
market standards and (iii) after giving effect to the issuance thereof, the
Credit Parties will be in compliance with the financial covenants hereunder on a
Pro Forma Basis (which, in the case of any issuance of Indebtedness in excess of
$100 million, shall be demonstrated by calculations certified by a Responsible
Officer) and no Default or Event of Default would exist hereunder;

 

(h)                                 Support Obligations by members of the
Consolidated Group in respect of Indebtedness permitted under subsections
(a) through (g); provided that any such Support Obligations with respect to
Indebtedness permitted under subsection (g) that is Subordinated Debt shall be
similarly subordinated to the loans and obligations hereunder;

 

(i)                                     (i) Securitization Transactions that
constitute Non-Recourse Indebtedness and (ii) other Securitization Transactions
having an aggregate Attributable Principal Amount not to exceed $250 million;

 

(j)                                     Indebtedness incurred by any Financing
Subsidiary;

 

(k)                                  Indebtedness acquired or assumed pursuant
to a Permitted Acquisition, provided that such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition;

 

(l)                                     Indebtedness arising under any
performance or surety bond entered into in the ordinary course of business; and

 

(m)                               Funded Debt of the Borrower and its
Subsidiaries not contemplated in the foregoing clauses of this Section in an
aggregate principal amount not to exceed $250 million.

 

85

--------------------------------------------------------------------------------


 


8.04                        MERGERS AND DISSOLUTIONS.


 

(a)                                  Enter into a transaction of merger or
consolidation, except that:

 

(i)                                     a Domestic Subsidiary of the Borrower
may be a party to a transaction of merger or consolidation with the Borrower or
another Domestic Subsidiary of the Borrower; provided that if the Borrower is a
party to such transaction, it shall be the surviving entity;

 

(ii)                                  a Foreign Subsidiary may be party to a
transaction of merger or consolidation with a Subsidiary of the Borrower;
provided that (A) if a Domestic Subsidiary is a party thereto, it shall be the
surviving entity and if such Domestic Subsidiary is not already a Credit Party,
it shall execute and deliver such joinder agreements as may be necessary for
compliance with the provisions of Section 7.13, and (B) if a Foreign Subsidiary
is a party thereto and a Domestic Subsidiary is not a party thereto, the
surviving entity shall be a Foreign Subsidiary and the Borrower and its
Subsidiaries shall be in compliance with the requirements of Section 7.14;

 

(iii)                               a Domestic Subsidiary of the Borrower may be
a party to a transaction of merger or consolidation with a Person other than a
member of the Consolidated Group; provided that (A) the surviving entity shall
be a Domestic Subsidiary of the Borrower and shall execute and deliver such
joinder agreements as may be necessary for compliance with the provisions of
Section 7.13, (B) no Default or Event of Default shall exist immediately after
giving effect thereto, and (C) the transaction shall otherwise constitute a
Permitted Acquisition; and

 

(iv)                              a Subsidiary of the Borrower may enter into a
transaction of merger or consolidation in connection with an Asset Disposition
permitted under Section 8.05; and

 

(v)                                 the Borrower may merge or consolidate with
another Person in connection with a conversion from a limited liability company
to a corporation; provided that the surviving entity shall execute and deliver
such joinder agreements and other documents reasonably requested by the
Administrative Agent to assume the Obligations of the Borrower under the Credit
Documents.

 

(b)                                 Except in connection with a transaction
permitted by Section 8.04(a)(v), the Borrower will not dissolve, liquidate or
wind up its affairs.

 


8.05                        DISPOSITIONS.


 

Make any Disposition, except that (a) where at least seventy-five percent (75%)
of the consideration received from the Disposition is cash or Cash Equivalents,
members of the Consolidated Group may make Dispositions in any fiscal year in an
aggregate amount for all such Dispositions in any fiscal year not to exceed an
amount equal to ten percent (10%) of consolidated assets for the Consolidated
Group as of the end of the immediately preceding fiscal year, (b) where less
than seventy-five percent (75%) of the consideration received from the
Disposition is cash or Cash Equivalents, members of the Consolidated Group may
make Dispositions in any fiscal year in an aggregate amount for all such
Dispositions not to exceed $150 million, and (c) where consideration received
from any Disposition will exceed $50 million, the Borrower shall deliver a
certificate from a Responsible Officer, in form and detail satisfactory to the
Administrative Agent in its reasonable discretion, demonstrating compliance with
the financial covenants hereunder after giving effect to the Disposition on a
Pro Forma Basis and confirming that no Default or Event of Default then exists
hereunder.

 

86

--------------------------------------------------------------------------------


 


8.06                        RESTRICTED PAYMENTS.


 

Declare or make, directly or indirectly, any Restricted Payment, except that:

 

(a)                                  Subsidiaries of the Borrower may pay
dividends and make distributions in respect of their Capital Stock;

 

(b)                                 the Borrower may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;

 

(c)                                  the Borrower may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests;

 

(d)                                 provided that no Default or Event of Default
shall exist after giving effect thereto, the Borrower may make Restricted
Payments in an aggregate amount from the Closing Date not to exceed the sum (to
the extent positive) of (i) $250 million plus (ii) the portion of Net Cash
Proceeds from Equity Transactions occurring after the Closing Date that is not
required as a mandatory prepayment hereunder plus (iii) the amount of all
capital contributions received by the Borrower after the Closing Date minus
(iv) the aggregate amount of Investments made pursuant to Section 8.02(n);

 

(e)                                  the Borrower may redeem Existing Senior
Notes (i) in an aggregate principal amount not to exceed $490 million and
(ii) not later than forty-five (45) days following the Closing Date;

 

(f)                                    the Borrower may refinance Funded Debt
with the net cash proceeds of additional Funded Debt so long as (i) if the
Funded Debt being refinanced is Subordinated Debt, then such new Funded Debt
shall be at least as subordinated in right of payment and otherwise to the
Obligations as the Funded Debt being refinanced (as determined by the
Administrative Agent), (ii) the principal amount of the new Funded Debt is not
greater than the principal amount of the Funded Debt being refinanced, together
with any premium paid thereon and reasonable costs and expenses (including
underwriting discounts) incurred in connection therewith, (iii) the final
maturity and average life to maturity of the new Funded Debt is not less than
the Funded Debt being refinanced and (iv) the material terms of the new Funded
Debt taken as a whole are at least as favorable to the Consolidated Group and
the Lenders as under the Funded Debt being refinanced;

 

(g)                                 the Borrower may make Restricted Payments in
connection with Tax Distributions;

 

(h)                                 the members of the Consolidated Group may
prepay or repay intercompany Indebtedness owed to other members of the
Consolidated Group;

 

(i)                                     the Borrower may repay the intercompany
note dated August 27, 2004 in the original principal amount of $875 million owed
to the Parent; and

 

(j)                                     the Borrower may make additional
Restricted Payments, provided that (i) the Consolidated Total Leverage Ratio
will not be greater than 4.5:1.0 and the Consolidated Senior

 

87

--------------------------------------------------------------------------------


 

Secured Leverage Ratio will not be greater than 3.5:1.0, in each case after
giving effect thereto on a Pro Forma Basis and (ii) no Default or Event of
Default shall exist after giving effect thereto.

 


8.07                        CHANGE IN NATURE OF BUSINESS.


 

Engage in any material line of business other than a Permitted Business.

 


8.08                        CHANGE IN FISCAL YEAR.


 

Change its fiscal year without the prior written notice to the Administrative
Agent and the Lenders.

 


8.09                        TRANSACTIONS WITH AFFILIATES.


 

Enter into any transaction of any kind with any Affiliate of the Borrower (other
than another member of the Consolidated Group that is a Domestic Subsidiary),
whether or not in the ordinary course of business, other than (i) on fair and
reasonable terms substantially as favorable in all material respects to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate and (ii) Restricted Payments permitted by Section 8.06.

 


8.10                        FINANCIAL COVENANTS.


 

(a)                                  Consolidated Senior Secured Leverage
Ratio.  Permit the Consolidated Senior Secured Leverage Ratio as of the last day
of any fiscal quarter to be greater than 4.0:1.0.

 

(b)                                 Consolidated Total Leverage Ratio.  Permit
the Consolidated Total Leverage Ratio as of the last day of any fiscal quarter
to be greater than 6.0:1.0.

 

(c)                                  Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the last day of any fiscal
quarter to be less than 2.5:1.0.

 


ARTICLE IX


 


EVENTS OF DEFAULT AND REMEDIES


 


9.01                        EVENTS OF DEFAULT.


 

Any of the following shall constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower or any other
Credit Party fails to pay (i) when and as required to be paid herein, any amount
of principal of any Loan, or (ii) within three (3) Business Days after the same
becomes due, any L/C Obligation or interest on any Loan or on any L/C
Obligation, or any regularly accruing fee due hereunder, or (iii) within ten
(10) Business Days after written notice thereof to the defaulting party by the
Administrative Agent or the Required Lenders after the same becomes due, any
other amount payable hereunder or under any other Credit Document; or

 

(b)                                 Specific Covenants.  The Borrower or any
other Credit Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.03(a), 7.12 or Article VIII; or

 

88

--------------------------------------------------------------------------------


 

(c)                                  Other Defaults.  The Borrower or any other
Credit Party fails to perform or observe any other covenant or agreement (not
specified in subsections (a) or (b) above) contained in any Credit Document on
its part to be performed or observed and such failure continues for thirty (30)
calendar days after written notice to the defaulting party by the Administrative
Agent or the Required Lenders; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Credit Party herein, in any other
Credit Document, or in any document delivered in connection herewith or
therewith shall be false in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any member of the
Consolidated Group (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Support Obligations (other than Indebtedness hereunder,
Indebtedness under Swap Contracts and Non-Recourse Indebtedness other than in
connection with Securitization Transactions) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $100 million beyond the period of grace (if any) provided in the
instrument or agreement pursuant to which such Indebtedness was created, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Support Obligations or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Support Obligations (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Support Obligations to become payable or
cash collateral in respect thereof to be demanded; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is greater than $100 million; or

 

(f)                                    Insolvency Proceedings, Etc.  Any Credit
Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) Any
Credit Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Credit Party a final judgment or order for the payment of money in an aggregate
amount exceeding $100 million (to the extent not covered by

 

89

--------------------------------------------------------------------------------


 

independent third-party insurance as to which the insurer does not dispute
coverage), and there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan that has resulted or would
reasonably be expected to result in liability of a Credit Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $100 million, or (ii) a Credit Party fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $100 million; or

 

(j)                                     Invalidity of Credit Documents.  Any
Credit Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party contests
in any manner the validity or enforceability of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document;

 


9.02                        REMEDIES UPON EVENT OF DEFAULT.


 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                  declare the commitments of the Lenders to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Credit Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise any rights provided in Section 9.04
in respect of Satellites;

 

(e)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it or to the Lenders under the
Credit Documents or applicable Law;

 

provided, however, that upon the occurrence of an Event of Default under
Sections 9.01(f), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 


9.03                        APPLICATION OF FUNDS.


 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be

 

90

--------------------------------------------------------------------------------


 

Cash Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including all reasonable fees, expenses
and disbursements of any law firm or other counsel and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, in
each case in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, commitment fees
and Letter of Credit Fees) payable to the Lenders (including all reasonable
fees, expenses and disbursements of any law firm or other counsel and amounts
payable under Article III), ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid commitment fees, Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders, the Swingline
Lender and the L/C Issuer in proportion to the respective amounts described in
this clause Third payable to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other amounts owing in respect of any Swap Contract between any Credit Party
and any Lender, or any Affiliate of a Lender, to the extent such Swap Contract
is permitted hereunder, (c) payments of amounts due under any Treasury
Management Agreement between any Credit Party and any Lender, or any Affiliate
of a Lender and (d) the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of the L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


9.04                        ACCESS AND COMMAND CODES.


 

(a)                                  At any time when an Event of Default has
occurred and is continuing, the Borrower will, and will cause each of its
Subsidiaries to, at the request of the Administrative Agent:

 

(i)                                     use commercially reasonable efforts to
obtain promptly from each provider (other than the Borrower) of tracking,
telemetry, control and monitoring services for any Satellite, consents and
agreements with the Collateral Agent to:

 

(A)                              deliver expeditiously to the Collateral Agent,
subject to having obtained any consent or approval of, or registration or filing
with, any Governmental Authority for such delivery, all access codes, command
codes and command encryption necessary to establish access to and perform
tracking, telemetry, control and monitoring of any such Satellite, including
activation and control of any spacecraft subsystems and payload components and
the transponders thereon;

 

91

--------------------------------------------------------------------------------


 

(B)                                take commercially reasonable steps necessary,
to obtain any consent or approval of, or registration or filing with, any
Governmental Authority required to effect any transfer of operational control
over any such Satellite and related technical data (including any license
approving the export or re-export of such Satellite to any Person or Persons as
designated by the Administrative Agent); and

 

(C)                                deliver to the Collateral Agent written
evidence of the issuance of any such consent, approval, registration or filing
once such consent, approval, registration or filing has been obtained;

 

(ii)                                  if, after having used its commercially
reasonable efforts to obtain the consents and agreements referred to in clause
(i) above, any such consents or agreements shall not have been so obtained,
instruct each such provider of tracking, telemetry, control and monitoring
services (and each manufacturer or primary contractor in respect of Satellites
that have yet to be launched, to the extent that the Borrower or any of its
Subsidiaries does not have in its possession all items referred to in clause
(iii) below) to cooperate in providing the access codes, command codes and
command encryption referred to in said clause (i), in each case subject to
having obtained any consent or approval of, or registration or filing with, any
Governmental Authority for such delivery; and

 

(iii)                               deliver to the Collateral Agent, subject to
having obtained any requisite consent or approval of, or registration or filing
with, any Governmental Authority for such delivery, all access codes, command
codes and command encryption necessary, in the sole judgment of the
Administrative Agent, to establish access to and perform tracking, telemetry,
control and monitoring of any Satellite, including activation and control of any
spacecraft subsystems and payload components and the transponders thereon and
any changes to or modifications of such codes and encryption.

 

(b)                                 At any time when an Event of Default has
occurred and is continuing, the Borrower and its Subsidiaries will, and will use
its commercially reasonable efforts to cause each provider (other than the
Borrower or its Subsidiaries) of tracking, telemetry, control and monitoring
services for any Satellite to agree to not change any access codes, command
codes or command encryption necessary to establish access to and perform
tracking, telemetry, control and monitoring of each Satellite at any time,
without promptly furnishing to the Collateral Agent the new access codes,
command codes and command encryption necessary to establish access to and
perform tracking, telemetry, control and monitoring of such Satellite, once such
access codes, command codes and command encryption have been delivered to the
Collateral Agent pursuant to this Section.

 


9.05                        CERTAIN CURE RIGHTS.


 

Notwithstanding anything to the contrary contained in Section 9.01, in the event
that the Borrower fails to comply with any financial covenant contained in
Section 8.10, the Borrower shall have the right, no later than 10 Business Days
after the delivery of a Notice of Intent to Cure, to receive capital
contributions in an aggregate amount not in excess of the amount necessary to
cure the relevant failure to comply with such financial covenant (collectively,
the “Cure Right”), and upon the receipt by the Borrower of such cash or capital
contribution (the “Cure Amount”), such financial covenant shall be recalculated
giving effect to the following pro forma adjustments:

 

92

--------------------------------------------------------------------------------


 

(a)                                  Consolidated EBITDA shall be increased, in
accordance with the definition thereof, solely for the purpose of measuring such
financial covenant (and not, for any other purpose, including, for instance,
determining Restricted Payments under Section 8.06) and not for any other
purpose under this Credit Agreement, by an amount equal to the Cure Amount;

 

(b)                                 if, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of such financial covenant, the Borrower shall be deemed to have satisfied the
requirements of such financial covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of such financial covenant which
had occurred shall be deemed cured for all purposes of this Credit Agreement and
the other Credit Documents; and

 

(c)                                  to the extent a fiscal quarter ended for
which such financial covenant is initially recalculated as a result of a Cure
Right is included in the calculation of a financial covenant in a subsequent
fiscal period, the Cure Amount shall be included in the amount of Consolidated
EBITDA for such initial fiscal period;

 

provided that the Cure Rights hereunder may not be exercised for more than two
(2) consecutive fiscal quarters nor a total more than six (6) fiscal quarters
from the Closing Date.

 


ARTICLE X


 


ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 


10.01                 APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT AND
COLLATERAL AGENT.


 

(a)                                  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.

 

(b)                                 Each Lender hereby irrevocably appoints,
designates and authorizes the Collateral Agent to take such action on its behalf
under the provisions of this Credit Agreement and each Collateral Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Credit Agreement or any Collateral Document, together with
such powers as are reasonably incidental thereto.  Notwithstanding any provision
to the contrary contained elsewhere herein or in any Collateral Document, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein or therein, nor shall the Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any Collateral Document
or otherwise exist against the Collateral Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the Collateral Documents with reference to the Collateral Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.  The
Collateral Agent shall act on behalf of the Lenders with respect to any
Collateral and the Collateral Documents, and the Collateral Agent shall have all
of the benefits and

 

93

--------------------------------------------------------------------------------


 

immunities (i) provided to the Administrative Agent under the Credit Documents
with respect to any acts taken or omissions suffered by the Collateral Agent in
connection with any Collateral or the Collateral Documents as fully as if the
term “Administrative Agent” as used in such Credit Documents included the
Collateral Agent with respect to such acts or omissions, and (ii) as
additionally provided herein or in the Collateral Documents with respect to the
Collateral Agent.

 

(c)                                  The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article X with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article X included the L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the L/C Issuer.

 


10.02                 RIGHTS AS A LENDER.


 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 


10.03                 EXCULPATORY PROVISIONS.


 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or

 

94

--------------------------------------------------------------------------------


 

willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Administrative Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 


10.04                 RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 


10.05                 DELEGATION OF DUTIES.


 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 


10.06                 RESIGNATION OF THE ADMINISTRATIVE AGENT.


 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (provided, no consent shall be required if an Event of Default has
occurred and is continuing), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring

 

95

--------------------------------------------------------------------------------


 

Administrative Agent may on behalf of the Lenders and the L/C Issuer, with the
consent of the Borrower (provided, no consent shall be required if an Event of
Default has occurred and is continuing), appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swingline Lender, (b) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 


10.07                 NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement.  Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 


10.08                 NO OTHER DUTIES.

 

Anything herein to the contrary notwithstanding, none of the “Syndication
Agent”, “Co-Documentation Agents”, “Co-Lead Arrangers” and “Co-Book Managers”
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Credit

 

96

--------------------------------------------------------------------------------


 

Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 


10.09                 ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations (other than obligations under Swap
Contracts or Treasury Management Agreements to which the Administrative Agent is
not a party) that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.09 and 11.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 


10.10                 COLLATERAL AND GUARANTY MATTERS.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent
and the Collateral Agent, at its option and in its discretion:

 

(a)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder;

 

(b)                                 to release any Lien on any property granted
to or held by the Collateral Agent under any Credit Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Credit
Document, or (iii) subject to Section 11.01, if approved, authorized or ratified
in writing by the Required Lenders; and

 

97

--------------------------------------------------------------------------------


 

(c)                                  to subordinate any Lien on any property
granted to or held by the Collateral Agent under any Credit Document to the
holder of any Lien on such property that is permitted by Section 8.01(i).

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the authority of the Collateral
Agent to release or subordinate its interest in particular property and of the
Administrative Agent to release any Guarantor from its obligations hereunder
pursuant to this Section 10.10.

 


ARTICLE XI

MISCELLANEOUS


 


11.01                 AMENDMENTS, ETC.

 

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower or the applicable Credit Party, as the case
may be, and the Required Lenders and acknowledged by the Administrative Agent,
and each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it is given; provided,
however, that:

 

(a)                                  unless also consented to in writing by each
Lender directly affected thereby, no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02), it
being understood that the amendment or waiver of an Event of Default or a
mandatory reduction or a mandatory prepayment in Commitments shall not be
considered an increase in Commitments,

 

(ii)                                  waive non-payment or postpone any date
fixed by this Credit Agreement or any other Credit Document for any payment of
principal, interest, fees or other amounts due to any Lender hereunder or under
any other Credit Document,

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder or under any other Credit Document; provided, however,
that only the consent of the Required Lenders shall be necessary (A) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder,

 

(iv)                              change any provision of this Credit Agreement
regarding pro rata sharing or pro rata funding with respect to (A) the making of
advances (including participations), (B) the manner of application of payments
or prepayments of principal, interest, or fees, (C) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (D) the
manner of reduction of commitments and committed amounts,

 

98

--------------------------------------------------------------------------------


 

(v)                                 change any provision of this
Section 11.01(a) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder,

 

(vi)                              release all or substantially all of the
Collateral (other than as provided herein or as appropriate in connection with
transactions permitted hereunder), or

 

(vii)                           release all or substantially all of the
Guarantors without the written consent of each Lender;

 

(b)                                 unless also signed by the Required Revolving
Lenders, no such amendment, waiver or consent shall:

 

(i)                                     waive any Default or Event of Default
for purposes of Section 5.02,

 

(ii)                                  amend or waive the manner of application
of any mandatory prepayment to the Revolving Obligations under Section 2.06(c),
or

 

(iii)                               amend or waive the provisions of
Section 5.02 (Conditions to all Credit Extensions), this Section 11.01(b) or the
definition of “Required Revolving Lenders”;

 

(c)                                  unless also signed by the Required
Tranche A Term Lenders, no such amendment, waiver or consent shall:

 

(i)                                     amend or waive the manner of application
of any mandatory prepayment to the Tranche A Term Loan under Section 2.06(c), or

 

(ii)                                  amend or waive the provisions of this
Section 11.01(c) or the definition of “Required Tranche A Term Lenders”;

 

(d)                                 unless also signed by the Required Tranche B
Term Lenders, no such amendment, waiver or consent shall:

 

(i)                                     amend or waive the manner of application
of any mandatory prepayment to the Tranche B Term Loan under Section 2.06(c), or

 

(ii)                                  amend or waive the provisions of this
Section 11.01(d) or the definition of “Required Tranche B Term Lenders”;

 

(e)                                  unless also signed by the Required Tranche
C Term Lenders, no such amendment, waiver or consent shall:

 

(i)                                     amend or waive the manner of application
of any mandatory prepayment to the Tranche C Term Loan under Section 2.06(c), or

 

(ii)                                  amend or waive the provisions of this
Section 11.01(e) or the definition of “Required Tranche C Term Lenders”;

 

99

--------------------------------------------------------------------------------


 

(f)                                    unless also consented to in writing by
the L/C Issuer, no such amendment, waiver or consent shall affect the rights or
duties of the L/C Issuer under this Credit Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it;

 

(g)                                 unless also consented to in writing by the
Swingline Lender, no such amendment, waiver or consent shall affect the rights
or duties of the Swingline Lender under this Credit Agreement;

 

(h)                                 unless also consented to in writing by the
Administrative Agent, no such amendment, waiver or consent shall affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Credit Document; and

 

(i)                                     unless also consented to in writing by
the Collateral Agent, no such amendment, waiver or consent shall affect the
rights or duties of the Collateral Agent under this Credit Agreement or any
other Credit Document;

 

provided however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender, (ii)
each Lender is entitled to vote as such Lender sees fit on any bankruptcy or
insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledged that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding, (iv) Section 11.06(h) may not
be amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification, and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 


11.02                 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or, with confirmation of receipt, electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swingline Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

100

--------------------------------------------------------------------------------


 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE CREDIT PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE CREDIT PARTY
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Credit Party, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of Credit Party Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic

 

101

--------------------------------------------------------------------------------


 

Loan Notices and Swingline Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 


11.03                 NO WAIVER; CUMULATIVE REMEDIES.

 

No failure by any Lender, the L/C Issuer, Swingline Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 


11.04                 EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and all fees and time
charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Credit Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including any settlement costs and fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Credit Agreement and the other Credit
Documents,

 

102

--------------------------------------------------------------------------------


 

(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any Environmental Liability related to the Borrower or any of its Subsidiaries,
or (iv) any claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee, (y) result
from a claim brought by the Borrower or any other Credit Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Credit Document, if the Borrower or such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result from a violation
of Environmental Laws or the presence or release of Hazardous Materials that
first occurs at a Mortgaged Property after any Indemnitee or its successor or
assign takes title to such Mortgaged Property by way of foreclosure,
deed-in-lieu of foreclosure or similar transfer.  Notwithstanding the foregoing,
this Section 11.04(b) shall not apply to matters governed by Section 3.01.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsections (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Aggregate Commitment Percentage or, in
the case of L/C Obligations, Revolving Commitment Percentage (determined in each
case as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

103

--------------------------------------------------------------------------------


 


11.05                 PAYMENTS SET ASIDE.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent on demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Credit Agreement.

 


11.06                 SUCCESSORS AND ASSIGNS.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(other than in connection with a transaction permitted by Section 8.04) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one (1) or more Eligible Assignees all or a portion of its
rights and obligations under this Credit Agreement (including all or a portion
of its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (A) in the case of Revolving Commitments and
Revolving Loans, $5 million and (B) in the case each of the Term Loans, $1
million, unless, in each case, each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the

 

104

--------------------------------------------------------------------------------


 

Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of Swingline Loans;

 

(iii)                               any assignment of (A) a Revolving Commitment
and Revolving Loans must be approved by the Administrative Agent, the L/C Issuer
and the Swingline Lender, unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee) and, so long as no Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that the Borrower’s approval shall not be required if the
proposed assignee is a Lender, an Affiliate of a Lender or an Approved Fund and
(B) a Term Loan must be approved by the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that no approval
shall be required if the proposed assignee is a Lender, an Affiliate of a Lender
or an Approved Fund; and

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount, if any, required as set
forth in Schedule 11.06, and the Eligible Assignee, if it shall not be a Lender,
shall (A) deliver to the Administrative Agent an Administrative Questionnaire
and (B) deliver to the Borrower and the Administrative Agent the forms required
to be delivered pursuant to Section 3.01(e).

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations and the interest thereon owing and paid to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the

 

105

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary. 
The Register shall be available for inspection by each of the Borrower and the
L/C Issuer at any reasonable time and from time to time upon reasonable prior
notice.  In addition, at any time that a request for a consent for a material or
substantive change to the Credit Documents is pending, any Lender may request
and receive from the Administrative Agent a copy of the Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swingline
Loans) owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Credit Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any  provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
Section 11.01(a) that affects such Participant.  Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

 

(e)                                  Limitation upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant shall not be entitled to the benefits of
Section 3.01 unless (i) in the case of a Participant that would be a Foreign
Lender if it was a Lender, the Borrower is notified of the participation sold to
such Participant and (ii) such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Credit Agreement (including under its Note(s), if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution”, “signed”, “signature”, and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

106

--------------------------------------------------------------------------------


 

(h)                                 Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Credit Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.11(b)(i).  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Credit Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Credit Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Credit Document, remain the lender of record hereunder.  The making of a
Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Loan were made by such Granting Lender.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Credit Agreement) that, prior to the date
that is one (1) year and one (1) day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

(i)                                     Resignation as L/C Issuer or Swingline
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty (30)
days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii)
upon thirty (30) days’ notice to the Borrower, resign as Swingline Lender.  In
the event of any such resignation as L/C Issuer or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swingline Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(b).  Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the case may be, and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

107

--------------------------------------------------------------------------------


 


11.07                 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Credit Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap, derivative or
securitization transaction relating to the Borrower and its obligations or any
direct, indirect, actual or prospective assignee, participant or counterparty
(and its advisors) to any swap, derivative or securitization transaction, (iii)
to an investor or prospective investor in an Approved Fund that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such Approved Fund, (iv) to a trustee, collateral manager, servicer, backup
servicer, noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund or (v) to a nationally recognized rating agency that requires
access to information regarding the Credit Parties, the Loans and Credit
Documents in connection with ratings issued with respect to an Approved Fund,
(g) with the consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary.  In
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information shall be treated as confidential unless such
information is marked or otherwise indicated as “Public” pursuant to
Section 7.02.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including federal and state securities Laws.

 


11.08                 RIGHT OF SETOFF.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest

 

108

--------------------------------------------------------------------------------


 

extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of such Borrower or such Credit Party now or hereafter existing
under this Credit Agreement or any other Credit Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Credit Agreement or any other Credit Document
and although such obligations of such Borrower or such Credit Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have.  Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 


11.09                 INTEREST RATE LIMITATION.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 


11.10                 COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

 

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 5.01, this Credit
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Credit Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Credit Agreement.

 


11.11                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

109

--------------------------------------------------------------------------------


 


11.12                 SEVERABILITY.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


11.13                 REPLACEMENT OF LENDERS.

 

(a)                                  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Credit Agreement and the related
Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable Laws; and

 

(v)                                 such assignment is recorded in the Register.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(b)                                 If, in connection with any proposed
amendment, change, waiver, discharge or termination of any of the provisions of
this Credit Agreement or any other Credit Document (a “Proposed Change”) as
contemplated by Section 11.01, the consent of the Required Lenders is obtained
but the consent of one or more of such other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (b) being referred to as a “Non-Consenting Lender”), then, at

 

110

--------------------------------------------------------------------------------


 

the Borrower’s request, any Eligible Assignee reasonably acceptable to the
Administrative Agent shall have the right to purchase from such Non-Consenting
Lender, and such Non-Consenting Lender agrees that it shall, upon the
Administrative Agent’s request, sell and assign to such Eligible Assignee, all
of the Commitments and Loans of such Non-Consenting Lender for an amount equal
to the principal balance of all Loans held by the Non-Consenting Lender and all
accrued and unpaid interest and fees with respect thereto and all other amounts
payable to it hereunder through the date of sale and payment by the Borrower to
the Administrative Agent of the assignment fee under Section 11.06(b); provided,
however, that such purchase and sale shall not be effective until (x) the
Administrative Agent shall have received from such Eligible Assignee an
agreement in form and substance satisfactory to the Administrative Agent and the
Borrower whereby such Eligible Assignee shall agree to be bound by the terms
hereof and (y) such Non-Consenting Lender shall have received payments of all
Loans held by it and all accrued and unpaid interest and fees with respect
thereto and all other amounts payable to it hereunder through the date of the
sale.  Each Lender agrees that, if it becomes a Non-Consenting Lender, it shall
execute and deliver to the Administrative Agent an Assignment and Assumption to
evidence such sale and purchase and shall deliver to the Administrative Agent
any Note (if the assigning Lender’s Loans are evidenced by a Note) subject to
such Assignment and Assumption; provided, however, that the failure of any
Non-Consenting Lender to execute an Assignment and Assumption shall not render
such sale and purchase (and the corresponding assignment) invalid.

 


11.14                 GOVERNING LAW; JURISDICTION; ETC.

 

(a)                                  GOVERNING LAW.  THIS CREDIT AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN THE BOROUGH OF  MANHATTAN AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE BORROWER OR ANY OTHER
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO

 

111

--------------------------------------------------------------------------------


 

HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 


11.15                 WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 


11.16                 USA PATRIOT ACT NOTICE.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.

 


11.17                 DESIGNATION AS SENIOR DEBT.

 

All Obligations shall be “Designated Senior Indebtedness”(or such similar
defined term) for purposes of all documentation governing Subordinated Debt.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

 

BORROWER:

DIRECTV HOLDINGS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

GUARANTORS:

DIRECTV FINANCING CO., INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

DIRECTV ENTERPRISES, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

DIRECTV CUSTOMER SERVICES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

DIRECTV HOME SERVICES, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

DIRECTV, INC.,

 

a California corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

DIRECTV HOLDINGS LLC

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DIRECTV MERCHANDISING, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

DIRECTV OPERATIONS, LLC,

 

a California limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

USSB II, INC.,

 

a Minnesota corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

DIRECTV PROGRAMMING HOLDINGS I, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

DIRECTV PROGRAMMING HOLDINGS II, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

LABC PRODUCTIONS, INC.,

 

a California corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as L/C Issuer, Swingline Lender and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

[OTHER LENDERS ]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 